Exhibit 10.1

7/04

 

STANDARD FORM OF OFFICE LEASE  

The Real Estate Board of New York, Inc.  

Agreement of Lease, made as of this 16th day of May in the year 2016, between
400 MADISON HOLDINGS, LLC a Delaware limited liability company, c/o Macklowe
Management LLC, 126 East 56th Street, 28th Floor, New York, New York 10022,
party of the first part, hereinafter referred to as OWNER, and REGENXBIO INC, a
Delaware corporation, 400 Madison Avenue, New York, New York 10017, party of the
second part, hereinafter referred to as TENANT,

WITNESSETH: Owner hereby leases to Tenant and Tenant hereby hires from Owner a
portion of the eighth (8th) floor, designated by Owner as Suite 8F,
substantially as shown on Exhibit A attached hereto (but excluding elements of
the building which penetrate through the floor and janitor and electrical
closets) (alternatively, the “demised premises” or the “Demised Premises”) in
the building known as 400 Madison Avenue (alternatively, the “building” or the
“Building”) in the Borough of Manhattan, City of New York, for the term of four
(4) years.

(or until such term shall sooner cease and expire as hereinafter provided) to
commence on the

DAY SET FORTH IN SECTION 37(a)                                          
               , and to end on the

DAY SET FORTH IN SECTION 37(a)

both dates inclusive, at the annual rental rate SET FORTH IN SECTION 37(b)

which Tenant agrees to pay in lawful money of the United States, which shall be
legal tender in payment of all debts and dues, public and private, at the time
of payment, in equal monthly installments in advance on the first day of each
month during said term, at the office of Owner or such other place as Owner may
designate, without any setoff or deduction whatsoever, except that Tenant shall
pay the first                    monthly installment(s) on the execution hereof
(unless this lease be a renewal).

In the event that, at the commencement of the term of this lease, or thereafter,
Tenant shall be in default in the payment of rent to Owner pursuant to the terms
of another lease with Owner or with Owner’s predecessor in interest, Owner may
at Owner’s option and without notice to Tenant add the amount of such arrears to
any monthly installment of rent payable hereunder and the same shall be payable
to Owner as additional rent.

The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:

Rent:

 

1. Tenant shall pay the rent as above and as hereinafter provided.

Occupancy:  

2. Tenant shall use and occupy the demised premises for

GENERAL AND EXECUTIVE OFFICES ONLY, and for no other purpose.

Tenant

Alterations:

 

3. Tenant shall make no changes in or to the demised premises of any nature
without Owner’s

prior written consent. Subject to the prior written consent of Owner, and to the
provisions of this article, Tenant, at Tenant’s expense, may make alterations,
installations, additions or improvements which are non-structural and which do
not affect utility services or plumbing and electrical lines, in or to the
interior of the demised premises, by using contractors or mechanics first
approved in each instance by Owner. Tenant shall, before making any alterations,
additions, installations or improvements, at its expense, obtain all permits,
approvals and certificates required by any governmental or quasi-governmental
bodies and (upon completion) certificates of final approval thereof, and shall
deliver promptly duplicates of all such permits, approvals and certificates to
Owner, and Tenant agrees to carry, and will cause Tenant’s contractors and
sub-contractors to carry, such worker’s compensation, commercial general
liability, personal and property damage insurance as Owner may require. If any
mechanic’s lien is filed against the demised premises, or the building of which
the same forms a part, for work claimed to have been done for, or materials
furnished to, Tenant, whether or not done pursuant to this article, the same
shall be discharged by Tenant within thirty days thereafter, at Tenant’s
expense, by payment or filing a bond as permitted by law. All fixtures and all
paneling, partitions, railings and like installations, installed in the demised
premises at any time, either by Tenant or by Owner on Tenant’s behalf, shall,
upon installation, become the property of Owner and shall remain upon and be
surrendered with the demised premises unless Owner, by notice to Tenant no later
than twenty days prior to the date fixed as the termination of this lease,
elects to relinquish Owner’s right thereto and to have them removed by Tenant,
in which event the same shall be removed from the demised premises by Tenant
prior to the expiration of the lease, at Tenant’s expense. Nothing in this
article shall be construed to give Owner title to, or to prevent Tenant’s
removal of, trade fixtures, moveable office furniture and equipment, but upon
removal of same from the demised premises or upon removal, of other
installations as may be required by Owner, Tenant shall immediately, and at its
expense, repair and restore the demised premises to the condition existing prior
to any such installations, and repair any damage to the demised premises or the
building due to such removal. All property permitted or required to be removed
by Tenant at the end of the term remaining in the demised premises after
Tenant’s removal shall be deemed abandoned and may, at the election of Owner,
either be retained as Owner’s property or may be removed from the demised
premises by Owner, at Tenant’s expense.

 

Maintenance  

and

Repairs:

 

4. Tenant shall, throughout the term of this lease, take good care of the
demised premises and the fixtures and appurtenances therein. Tenant shall

be responsible for all damage or injury to the demised premises or any other
part of the building and the systems and equipment thereof, whether requiring
structural or nonstructural repairs caused by, or resulting from, carelessness,
omission, neglect or improper conduct of Tenant, Tenant’s subtenants, agents,
employees, invitees or licensees, or which arise out of any work, labor, service
or equipment done for, or supplied to, Tenant or any subtenant, or arising out
of the installation, use or operation of the property or equipment of Tenant or
any subtenant. Tenant shall also repair all damage to the building and the
demised premises caused by the moving of Tenant’s fixtures, furniture and
equipment. Tenant shall promptly make, at Tenant’s expense, all repairs in and
to the demised premises for which Tenant is responsible, using contractors and
subcontractors selected by Tenant and approved by Owner in writing, such
approval not to be unreasonably withheld, conditioned or delayed; provided,
that, all contractors shall comply with the provisions of Section 46(z) below.
using only the contractor for the trade or trades in question, selected from
list of at least two contractor per trade summited by owner Any other repairs in
or to the building or the facilities and systems thereof, for which Tenant is
responsible, shall be performed by

Owner at the Tenant’s expense. Owner shall maintain in good working order and
repair the exterior and the structural portions of the building, including the
structural portions of the demised premises, and the public portions of the
building interior and the building plumbing, electrical, heating and ventilating
systems (to the extent such systems presently exist) serving the demised
premises. Tenant agrees to give prompt notice of any defective condition in the
demised premises for which Owner may be responsible hereunder. There shall be no
allowance to Tenant for diminution of rental value and no liability on the part
of Owner by reason of inconvenience, annoyance or injury to business arising
from Owner or others making repairs, alterations, additions or improvements in
or to any portion of the building or the demised premises, or in and to the
fixtures, appurtenances or equipment thereof. It is specifically agreed that
Tenant shall not be entitled to any setoff or reduction of rent by reason of any
failure of Owner to comply with the covenants of this or any other article of
this lease. Tenant agrees that Tenant’s sole remedy at law in such instance will
be by way of an action for damages for breach of contract. The provisions of
this Article 4 shall not apply in the case of fire or other casualty, which are
dealt with in Article 9 hereof. Subject to the provisions of this lease, Owner
agrees that, in connection with any access or activities by Owner pursuant to
the provisions of this Article 4, Owner provide reasonable prior notice to
Tenant of any such access (which may be made orally), except in an emergency,
with Tenant having the opportunity to have a representative of Tenant present
and Owner shall use commercially reasonable efforts to minimize interference
with (i) the use by Tenant and its employees of the Demised Premises for the
used permitted under this lease and (ii) ingress to and egress from the Demised
Premises by Tenant, its employees and invitees; provided, however, that Owner
shall not be obligated to perform work on an overtime or premium basis. Upon
completion of any activities by Owner in the Demised Premises, Owner shall
remove its tools and materials and debris from any affected areas and leave such
areas broom clean and with any damage to the Demised Premises or Tenant’s
property repaired, to the extent occasioned by Owner’s performance of any such
activities.

 

Window

Cleaning:

  

5. Tenant will not clean nor require, permit, suffer or allow any window in the
demised premises to be

cleaned from the outside in violation of Section 202 of the Labor Law or any
other applicable law, or of the Rules of the Board of Standards and Appeals, or
of any other Board or body having or asserting jurisdiction.

 

Requirements

of Law, Fire

Insurance,

Floor Loads:

 

6. Prior to the commencement of the lease term, if Tenant is then in possession,
and at all times thereafter, Tenant, at Tenant’s sole cost and expense, shall
promptly comply with all present

and future laws, orders and regulations of all state, federal, municipal and
local governments, departments, commissions and boards and any direction of any
public officer pursuant to law, and all orders, rules and regulations of the New
York Board of Fire Underwriters, Insurance Services Office, or any similar body
which shall impose any violation, order or duty upon Owner or Tenant with
respect to the demised premises, whether or not arising out of Tenant’s use or
manner of use thereof, (including Tenant’s permitted use) or, with respect to
the building if arising out of Tenant’s use or manner of use of the demised
premises or the building (including the use permitted under the lease). Nothing
herein shall require Tenant to make structural repairs or alterations unless
Tenant has, by its manner of use of the demised premises or method of operation
therein, violated any such laws, ordinances, orders, rules, regulations or
requirements with respect thereto. Tenant may, after securing Owner to Owner’s
satisfaction against all damages, interest, penalties and expenses, including,
but not limited to, reasonable attorney’s fees, by cash deposit or by surety
bond in an amount and in a company satisfactory to Owner, contest and appeal any
such laws, ordinances, orders, rules, regulations or

 



--------------------------------------------------------------------------------

requirements provided same is done with all reasonable promptness and provided
such appeal shall not subject Owner to prosecution for a criminal offense, or
constitute a default under any lease or mortgage under which Owner may be
obligated, or cause the demised premises or any part thereof to be condemned or
vacated. Tenant shall not do or permit any act or thing to be done in or to the
demised premises which is contrary to law, or which will invalidate or be in
conflict with public liability, fire or other policies of insurance at any time
carried by or for the benefit of Owner with respect to the demised premises or
the building of which the demised premises form a part, or which shall or might
subject Owner to any liability or responsibility to any person, or for property
damage. Tenant shall not keep anything in the demised premises, except as now or
hereafter permitted by the Fire Department, Board of Fire Underwriters, Fire
Insurance Rating Organization or other authority having jurisdiction, and then
only in such manner and such quantity so as not to increase the rate for fire
insurance applicable to the building, nor use the demised premises in a manner
which will increase the insurance rate for the building or any property located
therein over that in effect prior to the commencement of Tenant’s occupancy.
Tenant shall pay all costs, expenses, fines, penalties, or damages, which may be
imposed upon Owner by reason of Tenant’s failure to comply with the provisions
of this article, and if by reason of such failure the fire insurance rate shall,
at the beginning of this lease, or at any time thereafter, be higher than it
otherwise would be, then, Tenant shall reimburse Owner, as additional rent
hereunder, for that portion of all fire insurance premiums thereafter paid by
Owner which shall have been charged because of such failure by Tenant. In any
action or proceeding wherein Owner and Tenant are parties, a schedule or
“make-up” of rate for the building or the demised premises issued by the New
York Fire Insurance Exchange, or other body making fire insurance rates
applicable to said premises shall be conclusive evidence of the facts therein
stated and of the several items and charges in the fire insurance rates then
applicable to said premises. Tenant shall not place a load upon any floor of the
demised premises exceeding the floor load per square foot area which it was
designed to carry and which is allowed by law. Owner reserves the right to
prescribe the weight and position of all safes, business machines and mechanical
equipment. Such installations shall be placed and maintained by Tenant, at
Tenant’s expense, in settings sufficient, in Owner’s judgment, to absorb and
prevent vibration, noise and annoyance.

 

Subordination: 

 

7. This lease is subject and subordinate to

all ground or underlying leases and to all mortgages which may now or hereafter
affect such leases or the real property of which the demised premises are a
part, and to all renewals, modifications, consolidations, replacements and
extensions of any such underlying leases and mortgages. This clause shall be
self-operative and no further instrument of subordination shall be required by
any ground or underlying lessor or by any mortgagee, affecting any lease or the
real property of which the demised premises are a part. In confirmation of such
subordination, Tenant shall from time to time execute promptly any certificate
that Owner may request.

 

Property Loss,

Damage Reimbursement 

Indemnity:

 

8. Owner or its agents shall not be liable for any damage to property of Tenant
or of others entrusted to

employees of the building, for loss of or damage to any property of Tenant by
theft or otherwise, nor for any injury or damage to persons or property
resulting from any cause of whatsoever nature, unless caused by, or due to, the
negligence of Owner, its agents, servants or employees. Owner or its agents will
not be liable for any such damage caused by other tenants or persons in, upon or
about said building, or caused by operations in construction of any private,
public or quasi public work. If at any time any windows of the demised premises
are temporarily closed, darkened or bricked up (or permanently closed, darkened
or bricked up, if required by law) for any reason whatsoever including, but not
limited to, Owner’s own acts, Owner shall not be liable for any damage Tenant
may sustain thereby, and Tenant shall not be entitled to any compensation
therefore, nor abatement or diminution of rent, nor shall the same release
Tenant from its obligations hereunder, nor constitute an eviction. Tenant shall
indemnify and save harmless Owner against and from all liabilities, obligations,
damages, penalties, claims, costs and expenses for which Owner shall not be
reimbursed by insurance, including reasonable attorneys’ fees, paid, suffered or
incurred as a result of any breach by Tenant, Tenant’s agents, contractors,
employees, invitees, or licensees, of any covenant or condition of this lease,
or the carelessness, negligence or improper conduct of the Tenant, Tenant’s
agents , contractors, employees, invitees or licensees. Tenant’s liability under
this lease extends to the acts and omissions of any subtenant, and any agent,
contractor, employee, invitee or licensee of any subtenant. In case any action
or proceeding is brought against Owner by reason of any such claim, Tenant, upon
written notice from Owner, will, at Tenant’s expense, resist or defend such
action or proceeding by counsel approved by Owner in writing, such approval not
to be unreasonably withheld.

 

Destruction,

Fire and

Other

Casualty:

 

9. (a) If the demised premises or any part thereof shall be damaged by fire or
other casualty, Tenant shall give immediate notice thereof to Owner, and this
lease shall continue in full force and effect

except as hereinafter set forth. (b) If the demised premises are partially
damaged or rendered partially unusable by fire or other casualty, the damages
thereto shall be repaired by, and at the expense of, Owner, and the rent and
other items of additional rent, until such repair shall be substantially
completed, shall be apportioned from the day following the casualty, according
to the part of the demised premises which is usable. (c) If the demised premises
are totally damaged or rendered wholly unusable by fire or other casualty, then
the rent and other items of additional rent, as hereinafter expressly provided,
shall be proportionately paid up to the time of the casualty, and thenceforth
shall cease until the date when the demised premises shall have been repaired
and restored by Owner (or if sooner reoccupied in part by the Tenant then rent
shall be apportioned as provided in subsection (b) above), subject to Owner’s
right to elect not to restore the same as hereinafter provided. (d) If the
demised premises are rendered wholly unusable or (whether or not the demised
premises are damaged in whole or in part) if the building shall be so damaged
that Owner shall decide to demolish it or to rebuild it, then, in any of such
events, Owner may elect to terminate this lease by written notice to Tenant,
given within ninety (90) days after such fire or casualty, or thirty (30) days
after adjustment of the insurance claim for such fire or casualty, whichever is
sooner, specifying a date for the expiration of the lease, which date shall not
be more than sixty (60) days after the giving of such notice, and upon the date
specified in such

 

 

notice the term of this lease shall expire as fully and completely as if such
date were the date set forth above for the termination of this lease, and Tenant
shall forthwith quit, surrender and vacate the demised premises without
prejudice however, to Landlord’s rights and remedies against Tenant under the
lease provisions in effect prior to such termination, and any rent owing shall
be paid up to such date, and any payments of rent made by Tenant which were on
account of any period subsequent to such date shall be returned to Tenant.
Unless Owner shall serve a termination notice as provided for herein, Owner
shall make the repairs and restorations under the conditions of (b) and (c)
hereof, with all reasonable expedition, subject to delays due to adjustment of
insurance claims, labor troubles and causes beyond Owner’s control. After any
such casualty, Tenant shall cooperate with Owner’s restoration by removing from
the demised premises as promptly as reasonably possible, all of Tenant’s
salvageable inventory and movable equipment, furniture, and other property.
Tenant’s liability for rent shall resume five (5) days after written notice from
Owner that the demised premises are substantially ready for Tenant’s occupancy.
(e) Nothing contained hereinabove shall relieve Tenant from liability that may
exist as a result of damage from fire or other casualty. Notwithstanding
anything contained to the contrary in subdivisions (a) through (e) hereof,
including Owner’s obligation to restore under subparagraph (b) above, each party
shall look first to any insurance in its favor before making any claim against
the other party for recovery for loss or damage resulting from fire or other
casualty, and to the extent that such insurance is in force and collectible, and
to the extent permitted by law, Owner and Tenant each hereby releases and waives
all right of recovery with respect to subparagraphs (b), (d), and (e) above,
against the other, or any one claiming through or under each of them by way of
subrogation or otherwise. The release and waiver herein referred to shall be
deemed to include any loss or damage to the demised premises and/or to any
personal property, equipment, trade fixtures, goods and merchandise located
therein. The foregoing release and waiver shall be in force only if both
releasors’ insurance policies contain a clause providing that such a release or
waiver shall not invalidate the insurance. If, and to the extent, that such
waiver can be obtained only by the payment of additional premiums, then the
party benefiting from the waiver shall pay such premium within ten days after
written demand or shall be deemed to have agreed that the party obtaining
insurance coverage shall be free of any further obligation under the provisions
hereof with respect to waiver of subrogation. Tenant acknowledges that Owner
will not carry insurance on Tenant’s furniture and/or furnishings or any
fixtures or equipment, improvements, or appurtenances removable by Tenant, and
agrees that Owner will not be obligated to repair any damage thereto or replace
the same. (f) Tenant hereby waives the provisions of section 227 of the Real
Property Law and agrees that the provisions of this article shall govern and
control in lieu thereof.

 

Eminent

Domain:

 

10. If the whole or any part of the demised premises shall be acquired or
condemned by Eminent

Domain for any public or quasi public use or purpose, then, and in that event,
the term of this lease shall cease and terminate from the date of title vesting
in such proceeding, and Tenant shall have no claim for the value of any
unexpired term of said lease, and assigns to Owner, Tenant’s entire interest in
any such award. Tenant shall have the right to make an independent claim to the
condemning authority for the value of Tenant’s moving expenses and personal
property, trade fixtures and equipment, provided Tenant is entitled pursuant to
the terms of the lease to remove such property, trade fixtures and equipment at
the end of the term, and provided further such claim does not reduce Owner’s
award.

 

Assignment,

Mortgage,

Etc.:

 

11. Tenant, for itself, its heirs, distributees, executors, administrators,
legal representatives, successors and assigns, expressly covenants that

it shall not assign, mortgage or encumber this agreement, nor underlet, or
suffer or permit the demised premises or any part thereof to be used by others,
without the prior written consent of Owner in each instance. Transfer of the
majority of the stock of a corporate Tenant or the majority interest in any
partnership or other legal entity which is Tenant shall be deemed an assignment.
If this lease be assigned, or if the demised premises or any part thereof be
underlet or occupied by anybody other than Tenant, Owner may, after default by
Tenant, collect rent from the assignee, under-tenant or occupant, and apply the
net amount collected to the rent herein reserved, but no such assignment,
underletting, occupancy or collection shall be deemed a waiver of this covenant,
or the acceptance of the assignee, undertenant or occupant as tenant, or a
release of Tenant from the further performance by Tenant of covenants on the
part of Tenant herein contained. The consent by Owner to an assignment or
underletting shall not in any way be construed to relieve Tenant from obtaining
the express consent in writing of Owner to any further assignment or
underletting.

 

Electric

Current:

LOGO [g681758page003a.jpg]

 

12. Rates and conditions in respect to submetering or rent inclusion, as the
case may be, to be added in RIDER attached hereto. Tenant covenants and

agrees that at all times its use of electric current shall not exceed the
capacity of existing feeders to the building or the risers or wiring
installation, and Tenant may not use any electrical equipment which, in Owner’s
opinion, reasonably exercised, will overload such installations or interfere
with the use thereof by other tenants of the building. The change at any time of
the character of electric service shall in no way make Owner liable or
responsible to Tenant, for any loss, damages or expenses which Tenant may
sustain.

 

Access to

Premises:

 

13. Owner or Owner’s agents shall have the right (but shall not be obligated) to
enter the demised

premises in any emergency at any time, and, at other reasonable times, to
examine the same and to make such repairs, replacements and improvements as
Owner may deem necessary and reasonably desirable to the demised premises or to
any other portion of the building or which Owner may elect to perform. Tenant
shall permit Owner to use and maintain and replace pipes, ducts, and conduits in
and through the demised premises and to erect new pipes, ducts, and conduits
therein, provided they are concealed within the walls, floor, or ceiling. Owner
may, during the progress of any work in the demised premises, take all necessary
materials and equipment into said premises without the same constituting an
eviction, nor shall the Tenant be entitled to any abatement of rent while such
work is in progress, nor to any damages by reason of loss or interruption of
business or otherwise. Throughout the term hereof, Owner shall have the right to
enter the demised premises at reasonable hours for the purpose of showing the
same to prospective purchasers or mortgagees

 

LOGO [g681758page003a.jpg]      Rider to be added if necessary



--------------------------------------------------------------------------------

of the building, and during the last six months of the term, for the purpose of
showing the same to prospective tenants. If Tenant is not present to open and
permit an entry into the demised premises, Owner or Owner’s agents may enter the
same whenever such entry may be necessary or permissible by master key or
forcibly, and provided reasonable care is exercised to safeguard Tenant’s
property, such entry shall not render Owner or its agents liable therefore, nor
in any event shall the obligations of Tenant hereunder be affected. If during
the last month of the term Tenant shall have removed all or substantially all of
Tenant’s property therefrom, Owner may immediately enter, alter, renovate or
redecorate the demised premises without limitation or abatement of rent, or
incurring liability to Tenant for any compensation, and such act shall have no
effect on this lease or Tenant’s obligations hereunder. Subject to the
provisions of this lease, Owner agrees that, in connection with any access or
activities by Owner pursuant to the provisions of this Article 13, Owner provide
reasonable prior notice to Tenant of any such access (which may be made orally),
except in an emergency, with Tenant having the opportunity to have a
representative of Tenant present and Owner shall use commercially reasonable
efforts to minimize interference with (i) the use by Tenant and its employees of
the Demised Premises for the used permitted under this lease and (ii) ingress to
and egress from the Demised Premises by Tenant, its employees and invitees;
provided, however, that Owner shall not be obligated to perform work on an
overtime or premium basis. Upon completion of any activities by Owner in the
Demised Premises, Owner shall remove its tools and materials and debris from any
affected areas and leave such areas broom clean and with any damage to the
Demised Premises or Tenant’s property repaired, to the extent occasioned by
Owner’s performance of any such activities.

 

Vault,

Vault Space,

Area:

 

14. No vaults, vault space or area, whether or not enclosed or covered, not
within the property line of the building, is leased hereunder, anything

contained in or indicated on any sketch, blue print or plan, or anything
contained elsewhere in this lease to the contrary notwithstanding. Owner makes
no representation as to the location of the property line of the building. All
vaults and vault space and all such areas not within the property line of the
building, which Tenant may be permitted to use and/or occupy, is to be used
and/or occupied under a revocable license, and if any such license be revoked,
or if the amount of such space or area be diminished or required by any federal,
state or municipal authority or public utility, Owner shall not be subject to
any liability, nor shall Tenant be entitled to any compensation or diminution or
abatement of rent, nor shall such revocation, diminution or requisition be
deemed constructive or actual eviction. Any tax, fee or charge of municipal
authorities for such vault or area shall be paid by Tenant.

 

Occupancy:  

15. Tenant will not at any time use or occupy the

demised premises in violation of the certificate of occupancy issued for the
building of which the demised premises are a part. Tenant has inspected the
demised premises and accepts them as is, subject to the riders annexed hereto
with respect to Owner’s work, if any. In any event, Owner makes no
representation as to the condition of the demised premises, and Tenant agrees to
accept the same subject to violations, whether or not of record.

 

Bankruptcy:  

16. (a) Anything elsewhere in this lease to the

contrary notwithstanding, this lease may be cancelled by Owner by the sending of
a written notice to Tenant within a reasonable time after the happening of any
one or more of the following events: (1) the commencement of a case in
bankruptcy or under the laws of any state naming Tenant (or a guarantor of any
of Tenant’s obligations under this lease) as the debtor; or (2) the making by
Tenant (or a guarantor of any of Tenant’s obligations under this lease) of an
assignment or any other arrangement for the benefit of creditors under any state
statute. Neither Tenant nor any person claiming through or under Tenant, or by
reason of any statute or order of court, shall thereafter be entitled to
possession of the premises demised but shall forthwith quit and surrender the
demised premises. If this lease shall be assigned in accordance with its terms,
the provisions of this Article 16 shall be applicable only to the party then
owning Tenant’s interest in this lease.

(b) It is stipulated and agreed that in the event of the termination of this
lease pursuant to (a) hereof, Owner shall forthwith, notwithstanding any other
provisions of this lease to the contrary, be entitled to recover from Tenant as
and for liquidated damages, an amount equal to the difference between the rent
reserved hereunder for the unexpired portion of the term demised and the fair
and reasonable rental value of the demised premises for the same period. In the
computation of such damages the difference between any installment of rent
becoming due hereunder after the date of termination, and the fair and
reasonable rental value of the demised premises for the period for which such
installment was payable, shall be discounted to the date of termination at the
rate of four percent (4%) per annum. If such demised premises or any part
thereof be re-let by the Owner for the unexpired term of said lease, or any part
thereof, before presentation of proof of such liquidated damages to any court,
commission or tribunal, the amount of rent reserved upon such re-letting shall
be deemed to be the fair and reasonable rental value for the part or the whole
of the demised premises so re-let during the term of the re-letting. Nothing
herein contained shall limit or prejudice the right of the Owner to prove for
and obtain as liquidated damages, by reason of such termination, an amount equal
to the maximum allowed by any statute or rule of law in effect at the time when,
and governing the proceedings in which, such damages are to be proved, whether
or not such amount be greater, equal to, or less than, the amount of the
difference referred to above.

 

Default:  

17. (1) If Tenant defaults in fulfilling any of the

covenants of this lease other than the covenants for the payment of rent or
additional rent; or if the demised premises become vacant or deserted; or if any
execution or attachment shall be issued against Tenant or any of Tenant’s
property, whereupon the demised premises shall be taken or occupied by someone
other than Tenant; or if this lease be rejected under §365 of Title 11 of the
U.S. Code (Bankruptcy Code); or if Tenant shall have failed, after five (5) days
written notice, to redeposit with Owner any portion of the security deposit
hereunder which Owner has applied to the payment of any rent and additional rent
due and payable hereunder; or if Tenant shall be in default with respect to any
other lease between Owner and Tenant; or if Tenant shall fail to move into or
take possession of the demised premises within thirty (30) days after the
commencement of the term of this lease, then, in any one or more of such events,
upon Owner serving a written fifteen (15) days notice upon Tenant specifying the
nature of said default, and upon the expiration of said fifteen (15) days, if
Tenant shall have failed to comply with or remedy such default, or if the said
default or omission complained of shall be of a nature that the same cannot be
completely cured or remedied within said fifteen (15) day period, and if Tenant
shall not have diligently commenced curing such default within such fifteen
(15) day period, and shall not thereafter with reasonable diligence and in good
faith, proceed to remedy or cure such default, then Owner may serve a written
five (5) days notice of cancellation of this lease upon Tenant, and upon the
expiration of said five (5) days this lease and the term thereunder shall end
and expire as fully and completely as if the expiration of such five (5) day
period were the day herein definitely fixed for the end and expiration of this
lease and the term thereof, and Tenant shall then quit and surrender the demised
premises to Owner, but Tenant shall remain liable as hereinafter provided.

(2) If the notice provided for in (1) hereof shall have been given, and the term
shall expire as aforesaid; or if Tenant shall make default in the payment of the
rent reserved herein, or any item of additional rent herein mentioned, or any
part of either, or in making any other payment herein required; then, and in any
of such events, Owner may without notice, re-enter the demised premises either
by force or otherwise, and dispossess Tenant by summary proceedings or
otherwise, and the legal representative of Tenant or other occupant of the
demised premises, and remove their effects and hold the demised premises as if
this lease had not been made, and Tenant hereby waives the service of notice of
intention to re-enter or to institute legal proceedings to that end. If Tenant
shall make default hereunder prior to the date fixed as the commencement of any
renewal or extension of this lease, Owner may cancel and terminate such renewal
or extension agreement by written notice.

 

Remedies of

Owner and

Waiver of

Redemption:

 

18. In case of any such default, re-entry, expiration and/or dispossess by
summary proceedings or otherwise, (a) the rent shall become due thereupon and be
paid up to the time of such re-entry,

dispossess and/or expiration, (b) Owner may re-let the demised premises or any
part or parts thereof, either in the name of Owner or otherwise, for a term or
terms, which may at Owner’s option be less than or exceed the period which would
otherwise have constituted the balance of the term of this lease, and may grant
concessions or free rent or charge a higher rental than that in this lease,
and/or (c) Tenant or the legal representatives of Tenant shall also pay to Owner
as liquidated damages for the failure of Tenant to observe and perform said
Tenant’s covenants herein contained, any deficiency between the rent hereby
reserved and/or covenanted to be paid and the net amount, if any, of the rents
collected on account of the lease or leases of the demised premises for each
month of the period which would otherwise have constituted the balance of the
term of this lease. The failure of Owner to re-let the demised premises, or any
part or parts thereof, shall not release or affect Tenant’s liability for
damages. In computing such liquidated damages there shall be added to the said
deficiency such expenses as Owner may incur in connection with re-letting, such
as legal expenses, reasonable attorney’s fees, brokerage, advertising and for
keeping the demised premises in good order or for preparing the same for
re-letting. Any such liquidated damages shall be paid in monthly installments by
Tenant on the rent day specified in this lease, and any suit brought to collect
the amount of the deficiency for any month shall not prejudice in any way the
rights of Owner to collect the deficiency for any subsequent month by a similar
proceeding. Owner, in putting the demised premises in good order or preparing
the same for re-rental may, at Owner’s option, make such alterations, repairs,
replacements, and/or decorations in the demised premises as Owner, in Owner’s
sole judgment, considers advisable and necessary for the purpose of re-letting
the demised premises, and the making of such alterations, repairs, replacements,
and/or decorations shall not operate or be construed to release Tenant from
liability hereunder as aforesaid. Owner shall in no event be liable in any way
whatsoever for failure to re-let the demised premises, or in the event that the
demised premises are re-let, for failure to collect the rent thereof under such
re-letting, and in no event shall Tenant be entitled to receive any excess, if
any, of such net rents collected over the sums payable by Tenant to Owner
hereunder. In the event of a breach or threatened breach by Tenant of any of the
covenants or provisions hereof, Owner shall have the right of injunction and the
right to invoke any remedy allowed at law or in equity as if re-entry, summary
proceedings and other remedies were not herein provided for. Mention in this
lease of any particular remedy, shall not preclude Owner from any other remedy,
in law or in equity. Tenant hereby expressly waives any and all rights of
redemption granted by or under any present or future laws in the event of Tenant
being evicted or dispossessed for any cause, or in the event of Owner obtaining
possession of the demised premises, by reason of the violation by Tenant of any
of the covenants and conditions of this lease, or otherwise.

 

Fees and

Expenses:

 

19. If Tenant shall default in the observance or performance of any term or
covenant on Tenant’s

part to be observed or performed under, or by virtue of, any of the terms or
provisions in any article of this lease, after notice, if required, and upon
expiration of any applicable grace period, if any, (except in an emergency),
then, unless otherwise provided elsewhere in this lease, Owner may immediately,
or at any time thereafter and without notice, perform the obligation of Tenant
thereunder. If Owner, in connection with the foregoing, or in connection with
any default by Tenant in the covenant to pay rent hereunder, makes any
expenditures or incurs any obligations for the payment of money, including but
not limited to reasonable attorneys’ fees, in instituting, prosecuting or
defending any action or proceeding, and prevails in any such action or
proceeding, then Tenant will reimburse Owner for such sums so paid, or
obligations incurred, with interest and costs. The foregoing expenses incurred
by reason of Tenant’s default shall be deemed to be additional rent hereunder,
and shall be paid by Tenant to Owner within ten (10) days of rendition of any
bill or statement to Tenant therefore. If Tenant’s lease term shall have expired
at the time of making of such expenditures or incurring of such obligations,
such sums shall be recoverable by Owner, as damages.

 

Building

Alterations

and

Management:

 

20. Owner shall have the right at any time without the same constituting an
eviction and without incurring liability to Tenant therefore, to change the
arrangement and/or location of public entrances,

passageways, doors, doorways, corridors, elevators, stairs, toilets or other
public parts of the building, and to change the name, number or designation by
which the building may be known. There shall be no allowance to Tenant for
diminution of rental value and no liability on the part of Owner by reason of
inconvenience, annoyance or injury to business arising from Owner or other
Tenants making any repairs in the building or any such alterations, additions
and improvements. Furthermore, Tenant shall not have any claim against Owner by
reason of Owner’s imposition of such controls of the manner of access to the
building by Tenant’s social or business visitors as the Owner may deem necessary
for the security of the building and its occupants. Subject to the provisions of
this lease, Owner agrees that, in connection with any access or activities by
Owner pursuant to the provisions of this Article 20, Owner provide reasonable
prior notice to Tenant of any such access (which may be made orally), except in
an emergency, with Tenant having the opportunity to have a representative of
Tenant present and Owner shall use commercially reasonable efforts to minimize
interference with (i) the use by Tenant and its employees of the Demised
Premises for the used permitted under this lease and (ii) ingress to and egress
from the Demised Premises by Tenant, its employees and invitees; provided,
however, that Owner shall not be obligated to perform work on an overtime or
premium basis. Upon completion of any activities by Owner in the Demised
Premises, Owner shall remove its tools and materials and debris from any
affected areas and leave such areas broom clean and with any damage to the
Demised Premises or Tenant’s property repaired, to the extent occasioned by
Owner’s performance of any such activities.

 

No Repre-

sentations

Owner:

 

21. Neither Owner nor Owner’s agents have made any representations or promises
with respect to the physical condition of the building, the land

upon which it is erected or the demised premises, the rents, leases, expenses of
operation or any other matter or

 



--------------------------------------------------------------------------------

thing affecting or related to the demised premises, except as herein expressly
set forth, and no rights, easements or licenses are acquired by Tenant by
implication or otherwise, except as expressly set forth in the provisions of
this lease. Tenant has inspected the building and the demised premises and is
thoroughly acquainted with their condition and agrees to take the same “as-is”,
and acknowledges that the taking of possession of the demised premises by Tenant
shall be conclusive evidence that the said premises and the building of which
the same form a part were in good and satisfactory condition at the time such
possession was so taken, except as to latent defects. All understandings and
agreements heretofore made between the parties hereto are merged in this
contract, which alone fully and completely expresses the agreement between Owner
and Tenant, and any executory agreement hereafter made shall be ineffective to
change, modify, discharge or effect an abandonment of it in whole or in part,
unless such executory agreement is in writing and signed by the party against
whom enforcement of the change, modification, discharge or abandonment is
sought.

 

End of

Term:

 

22. Upon the expiration or other termination of the term of this lease, Tenant
shall quit and surrender

to Owner the demised premises, “broom-clean”, in good order and condition,
ordinary wear and damages which Tenant is not required to repair as provided
elsewhere in this lease excepted, and Tenant shall remove all its property.
Tenant’s obligation to observe or perform this covenant shall survive the
expiration or other termination of this lease. If the last day of the term of
this lease or any renewal thereof, falls on Sunday, this lease shall expire at
noon on the preceding Saturday, unless it be a legal holiday, in which case it
shall expire at noon on the preceding business day.

 

Quiet

Enjoyment:

 

23. Owner covenants and agrees with Tenant that upon Tenant paying the rent and
additional rent

and observing and performing all the terms, covenants and conditions, on
Tenant’s part to be observed and performed, Tenant may peaceably and quietly
enjoy the premises hereby demised, subject, nevertheless, to the terms and
conditions of this lease including, but not limited to, Article 31 hereof, and
to the ground leases, underlying leases and mortgages hereinbefore mentioned.

 

Failure to

Give

Possession:

 

24. If Owner is unable to give possession of the demised premises on the date of
the commencement of the term hereof because of the

holding-over or retention of possession of any tenant, undertenant or occupants,
or if the demised premises are located in a building being constructed, because
such building has not been sufficiently completed to make the demised premises
ready for occupancy, or because of the fact that a certificate of occupancy has
not been procured, or for any other reason, Owner shall not be subject to any
liability for failure to give possession on said date and the validity of the
lease shall not be impaired under such circumstances, nor shall the same be
construed in any way to extend the term of this lease, but the rent payable
hereunder shall be abated (provided Tenant is not responsible for Owner’s
inability to obtain possession or complete construction) until after Owner shall
have given Tenant written notice that the Owner is able to deliver possession in
condition required by this lease. If permission is given to Tenant to enter into
possession of the demises premises, or to occupy premises other than the demised
premises, prior to the date specified as the commencement of the term of this
lease, Tenant covenants and agrees that such possession and/or occupancy shall
be deemed to be under all the terms, covenants, conditions and provisions of
this lease, except the obligation to pay the fixed annual rent set forth in the
preamble to this lease. The provisions of this article are intended to
constitute “an express provision to the contrary” within the meaning of
Section 223-a of the New York Real Property Law.

 

No Waiver:  

25. The failure of Owner or Tenant to seek

redress for violation of, or to insist upon the strict performance of, any
covenant or condition of this lease or of any of the Rules or Regulations, set
forth or hereafter adopted by Owner, shall not prevent a subsequent act which
would have originally constituted a violation from having all the force and
effect of an original violation. The receipt by Owner, or the tender by Tenant,
of rent and/or additional rent with knowledge of the breach of any covenant of
this lease shall not be deemed a waiver of such breach, and no provision of this
lease shall be deemed to have been waived by Owner or Tenant, as the case may
be, unless such waiver be in writing signed by Owner or Tenant, as the case may
be, No payment by Tenant or receipt by Owner of a lesser amount than the monthly
rent herein stipulated shall be deemed to be other than on account of the
earliest stipulated rent, nor shall any endorsement or statement of any check or
any letter accompanying any check or payment as rent be deemed an accord and
satisfaction, and Owner may accept such check or payment without prejudice to
Owner’s right to recover the balance of such rent or pursue any other remedy in
this lease provided. No act or thing done by Owner or Owner’s agents during the
term hereby demised shall be deemed an acceptance of a surrender of the demised
premises, and no agreement to accept such surrender shall be valid unless in
writing signed by Owner. No employee of Owner or Owner’s agent shall have any
power to accept the keys of said premises prior to the termination of the lease,
and the delivery of keys to any such agent or employee shall not operate as a
termination of the lease or a surrender of the demised premises.

 

Waiver of

Trial by Jury:

 

26. It is mutually agreed by and between Owner and Tenant that the respective
parties hereto shall,

and they hereby do, waive trial by jury in any action proceeding or counterclaim
brought by either of the parties hereto against the other (except for personal
injury or property damage) on any matters whatsoever arising out of, or in any
way connected with, this lease, the relationship of Owner and Tenant, Tenant’s
use of, or occupancy of, the demised premises, and any emergency statutory or
any other statutory remedy. It is further mutually agreed that in the event
Owner commences any proceeding or action for possession, including a summary
proceeding for possession of the demised premises, Tenant will not interpose any
counterclaim of whatever nature or description in any such proceeding, including
a counterclaim under Article 4, except for statutory mandatory counterclaims.

 

Inability to

Perform:

 

27. This lease and the obligation of Tenant to pay rent hereunder and perform
all of the other

covenants and agreements hereunder on part of Tenant to be performed shall in no
way be affected, impaired or excused because Owner is unable to fulfill any of
its obligations under this lease, or

 

 

to supply, or is delayed in supplying, any service expressly or impliedly to be
supplied, or is unable to make, or is delayed in making, any repair, additions,
alterations, or decorations, or is unable to supply, or is delayed in supplying,
any equipment, fixtures, or other materials, if Owner is prevented or delayed
from so doing by reason of strike or labor troubles or any cause whatsoever
including, but not limited to, government preemption or restrictions, or by
reason of any rule, order or regulation of any department or subdivision thereof
of any government agency, or by reason of the conditions which have been or are
affected, either directly or indirectly, by war or other emergency.

 

Bills and

Notices:

 

28. Except as otherwise in this lease provided, any notice, statement, demand or
other communication

required or permitted to be given, rendered or made by either party to the
other, pursuant to this lease or pursuant to any applicable law or requirement
of public authority, shall be in writing (whether or not so stated elsewhere in
this lease) and shall be deemed to have been properly given, rendered or made,
if sent by registered or certified mail (express mail, if available), return
receipt requested, or by courier guaranteeing overnight delivery and furnishing
a receipt in evidence thereof, addressed to the other party at the address
hereinabove set forth (except that after the date specified as the commencement
of the term of this lease, Tenant’s address, unless Tenant shall give notice to
the contrary, shall be the building), and shall be deemed to have been given,
rendered or made (a) on the date delivered, if delivered to Tenant personally,
(b) on the date delivered, if delivered by overnight courier or (c) on the date
which is two (2) days after being mailed. Either party may, by notice as
aforesaid, designate a different address or addresses for notices, statements,
demand or other communications intended for it. Notices given by Owner’s
managing agent shall be deemed a valid notice if addressed and set in accordance
with the provisions of this Article. At Owner’s option, notices and bills to
Tenant may be sent by hand delivery.

 

Services

Provided by

Owner:

 

29. As long as Tenant is not in default under any of the covenants of this lease
beyond the applicable grace period provided in this lease for the

curing of such defaults, Owner shall provide: (a) necessary elevator facilities
on business days from 8 a.m. to 6 p.m. and have one elevator subject to call at
all other times; (b) heat to the demised premises when and as required by law,
on business days from 8 a.m. to 6 p.m.; (c) water for ordinary lavatory
purposes, but if Tenant uses or consumes water for any other purposes or in
unusual quantities (of which fact Owner shall be the sole judge), Owner may
install a water meter at Tenant’s expense, which Tenant shall thereafter
maintain at Tenant’s expense in good working order and repair, to register such
water consumption, and Tenant shall pay for water consumed as shown on said
meter as additional rent as and when bills are rendered; (d) cleaning service
for the demised premises on business days at Owner’s expense provided that the
same are kept in order by Tenant. If, however, said premises are to be kept
clean by Tenant, it shall be done at Tenant’s sole expense, in a manner
reasonably satisfactory to Owner, and no one other than persons approved by
Owner shall be permitted to enter said premises or the building of which they
are a part for such purpose. Tenant shall pay Owner the cost of removal of any
of Tenant’s refuse and rubbish from the building; (e) if the demised premises
are serviced by Owner’s air conditioning/cooling and ventilating system, air
conditioning/cooling will be furnished to Tenant from * on business days
(Mondays through Fridays, holidays excepted) from 8:00 a.m. to ** pm., and
ventilation will be furnished on business days during the aforesaid hours except
when air conditioning/cooling is being furnished as aforesaid. If Tenant
requires air conditioning/cooling or ventilation for more extended hours on
Saturdays, Sundays or on holidays, as defined under Owner’s contract with the
applicable Operating Engineers contract, Owner will LOGO [g681758page003a.jpg]
furnish the same at Tenant’s expense. RIDER to be added in respect to rates and
conditions for such additional service; (f) Owner reserves the right to stop
services of the heating, elevators, plumbing, air-conditioning, electric, power
systems or cleaning or other services, if any, when necessary by reason of
accident, or for repairs, alterations, replacements or improvements necessary or
desirable in the judgment of Owner, for as long as may be reasonably required by
reason thereof. If the building of which the demised premises are a part
supplies manually operated elevator service, Owner at any time may substitute
automatic control elevator service and proceed diligently with alterations
necessary therefor without in any way affecting this lease or the obligations of
Tenant hereunder.

 

Captions:  

30. The Captions are inserted only as a matter of

convenience and for reference, and in no way define, limit or describe the scope
of this lease nor the intent of any provisions thereof.

 

Definitions:  

31. The term “office”, or “offices”, wherever used

in this lease, shall not be construed to mean premises used as a store or
stores, for the sale or display, at any time, of goods, wares or merchandise, of
any kind, or as a restaurant, shop, booth, bootblack or other stand, barber
shop, or for other similar purposes, or for manufacturing. The term “Owner”
means a landlord or lessor, and as used in this lease means only the owner, or
the mortgagee in possession for the time being, of the land and building (or the
owner of a lease of the building or of the land and building) of which the
demised premises form a part, so that in the event of any sale or sales or
conveyance, assignment or transfer of said land and building, or of said lease,
or in the event of a lease of said building, or of the land and building, the
said Owner shall be, and hereby is, entirely freed and relieved of all covenants
and obligations of Owner hereunder, and it shall be deemed and construed without
further agreement between the parties or their successors in interest, or
between the parties and the purchaser, at any such sale, or the said lessee of
the building, or of the land and building, that the purchaser, grantee, assignee
or transferee or the lessee of the building has assumed and agreed to carry out
any and all covenants and obligations of Owner, hereunder. The words “re-enter”
and “re-entry” as used in this lease are not restricted to their technical legal
meaning. The term “business days” as used in this lease shall exclude Saturdays,
Sundays and all days as observed by the State or Federal Government as legal
holidays and those designated as holidays by the applicable building service
union employees service contract, or by the applicable Operating Engineers
contract with respect to HVAC service. Wherever it is expressly provided in this
lease that consent shall not be unreasonably withheld, such consent shall not be
unreasonably delayed.

 

 

LOGO [g681758page003a.jpg]     Rider to be added if necessary.

 

  *

APRIL 1ST THROUGH OCTOBER 31ST

 

  **

8:00 p.m.

 



--------------------------------------------------------------------------------

Adjacent

Excavation-

Shoring:

 

32. If an excavation shall be made upon land adjacent to the demised premises,
or shall be authorized to be made, Tenant shall afford to the

person causing or authorized to cause such excavation, a license to enter upon
the demised premises for the purpose of doing such work as said person shall
deem necessary to preserve the wall or the building, of which demised premises
form a part, from injury or damage, and to support the same by proper
foundations, without any claim for damages or indemnity against Owner, or
diminution or abatement of rent.

 

Rules and

Regulations:

 

33. Tenant and Tenant’s servants, employees, agents, visitors, and licensees
shall observe

faithfully, and comply strictly with, the Rules and Regulations and such other
and further reasonable Rules and Regulations as Owner and Owner’s agents may
from time to time adopt. Notice of any additional Rules or Regulations shall be
given in such manner as Owner may elect. In case Tenant disputes the
reasonableness of any additional Rules or Regulations hereafter made or adopted
by Owner or Owner’s agents, the parties hereto agree to submit the question of
the reasonableness of such Rules or Regulations for decision to the New York
office of the American Arbitration Association, whose determination shall be
final and conclusive upon the parties hereto. The right to dispute the
reasonableness of any additional Rules or Regulations upon Tenant’s part shall
be deemed waived unless the same shall be asserted by service of a notice, in
writing, upon Owner, within fifteen (15) days after the giving of notice
thereof. Nothing in this lease contained shall be construed to impose upon Owner
any duty or obligation to enforce the Rules and Regulations or terms, covenants
or conditions in any other lease, as against any other tenant, and Owner shall
not be liable to Tenant for violation of the same by any other tenant, its
servants, employees, agents, visitors or licensees. Rules and regulations shall
not (i) conflict with Tenant’s use of the Demised Premises as general and
executive offices, (ii) increase Tenant’s obligations under this lease other
than to a de minimis extent, or (iii) decrease Tenant’s rights or Owner’s
obligations under this lease other than to a de minimis extent. Owner agrees not
to adopt or enforce any such rules and regulations in a discriminatory manner
against Tenant vis-à-vis other office tenants of the Building. In the event of
any conflict between any Rules and Regulations (including, without limitation,
those attached to this pre-printed form) and the provisions of this lease, the
provisions of this lease shall control.

 

Security:

LOGO [g681758page003a.jpg]

 

34. Tenant has deposited with Owner the sum of $74,884.38 as security for the
faithful performance

and observance by Tenant of the terms, provisions and conditions of this lease;
it is agreed that in the event Tenant defaults in respect of any of the terms,
provisions and conditions of this lease, including, but not limited to, the
payment of rent and additional rent, Owner may use, apply or retain the whole or
any part of the security so deposited to the extent required for the payment of
any rent and additional rent, or any other sum as to which Tenant is in default,
or for any sum which Owner may expend or may be required to expend by reason of
Tenant’s default in respect of any of the terms, covenants and conditions of
this lease, including but not limited to, any damages or deficiency in the re-

 

LOGO [g681758page003a.jpg]     Rider to be added if necessary.

letting of the demised premises, whether such damages or deficiency accrued
before or after summary proceedings or other re-entry by Owner. In the case of
every such use, application or retention, Tenant shall, within five (5) days
after demand, pay to Owner the sum so used, applied or retained which shall be
added to the security deposit so that the same shall be replenished to its
former amount. In the event that Tenant shall fully and faithfully comply with
all of the terms, provisions, covenants and conditions of this lease, the
security shall be returned to Tenant after the date fixed as the end of the
lease and after delivery of entire possession of the demised premises to Owner.
In the event of a sale of the land and building, or leasing of the building, of
which the demised premises form a part, Owner shall have the right to transfer
the security to the vendee or lessee, and Owner shall thereupon be released by
Tenant from all liability for the return of such security; and Tenant agrees to
look to the new Owner solely for the return of said security, and it is agreed
that the provisions hereof shall apply to every transfer or assignment made of
the security to a new Owner. Tenant further covenants that it will not assign or
encumber, or attempt to assign or encumber, the monies deposited herein as
security, and that neither Owner nor its successors or assigns shall be bound by
any such assignment, encumbrance, attempted assignment or attempted encumbrance.

 

Estoppel

Certificate:

 

35. Tenant, at any time, and from time to time, upon at least ten (10) days
prior notice by Owner,

shall execute, acknowledge and deliver to Owner, and/or to any other person,
firm or corporation specified by Owner, a statement certifying that this lease
is unmodified and in full force and effect (or, if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), stating the dates to which the rent and additional rent have
been paid, and stating whether or not there exists any default by Owner under
this lease, and, if so, specifying each such default and such other information
as shall be required of Tenant.

 

Successors

and Assigns:

 

36. The covenants, conditions and agreements contained in this lease shall bind
and inure to the

benefit of Owner and Tenant and their respective heirs, distributees, executors,
administrators, successors, and except as otherwise provided in this lease,
their assigns. Tenant shall look only to Owner’s estate and interest in the land
and building, for the satisfaction of Tenant’s remedies for the collection of a
judgment (or other judicial process) against Owner in the event of any default
by Owner hereunder, and no other property or assets of such Owner (or any
partner, member, officer or director thereof, disclosed or undisclosed), shall
be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies under, or with respect to, this lease, the
relationship of Owner and Tenant hereunder, or Tenant’s use and occupancy of the
demised premises.

SEE RIDER ATTACHED HERETO AND MADE A PART HEREOF CONTAINING ARTICLES 37 THROUGH
51.

 

 

In Witness Whereof, Owner and Tenant have respectively signed and sealed this
lease as of the day and year first above written.

 

Owner:

 

        400 MADISON HOLDINGS, LLC

 

By:

 

/s/ Brodie Ruland

   

Name: Brodie Ruland

   

Title: VP

Tenant:

 

        REGENXBIO INC.

 

By:

 

/s/ Kenneth Mills

   

Name: Kenneth Mills

   

Title: CEO



--------------------------------------------------------------------------------

LOGO [g681758page6b.jpg]    IMPORTANT – PLEASE READ   LOGO [g681758page6c.jpg]

 

RULES AND REGULATIONS ATTACHED TO

AND MADE A PART OF THIS LEASE

IN ACCORDANCE WITH ARTICLE 33.

1. The sidewalks, entrances, driveways, passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or encumbered by Tenant or
used for any purpose other than for ingress or egress from the demised premises,
and for delivery of merchandise and equipment in a prompt and efficient manner
using elevators and passageways designated for such delivery by Owner. There
shall not be used in any space, or in the public hall of the building, either by
any tenant or by jobbers or others in the delivery or receipt of merchandise,
any hand trucks, except those equipped with rubber tires and safeguards. If said
premises are situated on the ground floor of the building, Tenant thereof shall
further, at Tenant’s expense, keep the sidewalk and curb in front of said
premises clean and free from ice, snow, dirt and rubbish.

2. The water and wash closets and plumbing fixtures shall not be used for any
purposes other than those for which they were designed or constructed, and no
sweepings, rubbish, rags, acids or other substances shall be deposited therein,
and the expense of any breakage, stoppage, or damage resulting from the
violation of this rule shall be borne by the Tenant, whether or not caused by
the Tenant, or its clerks, agents, employees or visitors.

3. No carpet, rug or other article shall be hung or shaken out of any window of
the building and Tenant shall not sweep or throw, or permit to be swept or
thrown, from the demised premises any dirt or other substances into any of the
corridors or halls, elevators, or out of the doors or windows or stairways of
the building, and Tenant shall not use, keep or permit to be used or kept, any
foul or noxious gas or substance in the demised premises, or permit or suffer
the demised premises to be occupied or used in a manner offensive or
objectionable to Owner or other occupants of the building by reason of noise,
odors, and/or vibrations, or interfere in any way with other tenants or those
having business therein, nor shall any bicycles, vehicles, animals, fish, or
birds be kept in or about the building. Smoking or carrying lighted cigars or
cigarettes in the elevators of the building is prohibited.

4. No awnings or other projections shall be attached to the outside walls of the
building without the prior written consent of Owner.

5. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by Tenant on any part of the outside of the
demised premises or the building, or on the inside of the demised premise if the
same is visible from the outside of the demised premises, without the prior
written consent of Owner, except that the name of Tenant may appear on the
entrance door of the demised premises. In the event of the violation of the
foregoing by Tenant, Owner may remove same without any liability, and may charge
the expense incurred by such removal to Tenant. Interior signs on door and
directory tablet shall be inscribed, painted or affixed for Tenant by Owner at
the expense of Tenant, and shall be of a size, color and style acceptable to
Owner.

6. Tenant shall not mark, paint, drill into, or in any way deface, any part of
the demised premises or the building of which they form a part. No boring,
cutting or stringing of wires shall be permitted, except with the prior written
consent of Owner, and as Owner may direct. Tenant shall not lay linoleum, or
other similar floor covering, so that the same shall come in direct contact with
the floor of the demised premises, and, if linoleum or other similar floor
covering is desired to be used, an interlining of builder’s deadening felt shall
be first affixed to the floor, by a paste or other material, soluble in water,
the use of cement or other similar adhesive material being expressly prohibited.

7. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made in existing locks or
mechanism thereof. Tenant must, upon the termination of his tenancy, restore to
Owner all keys of stores, offices and toilet rooms, either furnished to, or
otherwise procured by, Tenant, and in the event of the loss of any keys so
furnished, Tenant shall pay to Owner the cost thereof.

8. Freight, furniture, business equipment, merchandise and bulky matter of any
description shall be delivered to and removed from the demised premises only on
the freight elevators and through the service entrances and corridors, and only
during hours

and in a manner approved by Owner. Owner reserves the right to inspect all
freight to be brought into the building and to exclude from the building all
freight which violates any of these Rules and Regulations of the lease, or which
these Rules and Regulations are a part.

9. Canvassing, soliciting and peddling in the building is prohibited and Tenant
shall cooperate to prevent the same.

10. Owner reserves the right to exclude from the building all persons who do not
present a pass to the building signed by Owner. Owner will furnish passes to
persons for whom Tenant requests same in writing. Tenant shall be responsible
for all persons for whom he requests such pass, and shall be liable to Owner for
all acts of such persons. Tenant shall not have a claim against Owner by reason
of Owner excluding from the building any person who does not present such pass.

11. Owner shall have the right to prohibit any advertising by Tenant which in
Owner’s opinion, tends to impair the reputation of the building or its
desirability as a building for offices, and upon written notice from Owner,
Tenant shall refrain from or discontinue such advertising.

12. Tenant shall not bring or permit to be brought or kept in or on the demised
premises, any inflammable, combustible, explosive, or hazardous fluid, material,
chemical or substance, or cause or permit any odors of cooking or other
processes, or any unusual or other objectionable odors, to permeate in, or
emanate from, the demised premises.

13. If the building contains central air conditioning and ventilation, Tenant
agrees to keep all windows closed at all times and to abide by all rules and
regulations issued by Owner with respect to such services. If Tenant requires
air conditioning or ventilation after the usual hours, Tenant shall give notice
in writing to the building superintendent prior to 3:00 p.m. in the case of
services required on weekdays, and prior to 3:00 p.m. on the day prior in case
of after hours service required on weekends or on holidays. Tenant shall
cooperate with Owner in obtaining maximum effectiveness of the cooling system by
lowering and closing venetian blinds and/or drapes and curtains when the sun’s
rays fall directly on the windows of the demised premises.

14. Tenant shall not move any safe, heavy machinery, heavy equipment, bulky
matter, or fixtures into or out of the building without Owner’s prior written
consent. If such safe, machinery, equipment, bulky matter or fixtures requires
special handling, all work in connection therewith shall comply with the
Administrative Code of the City of New York and all other laws and regulations
applicable thereto, and shall be done during such hours as Owner may designate.

15. Refuse and Trash. (1) Compliance by Tenant. Tenant covenants and agrees, at
its sole cost and expense, to comply with all present and future laws, orders,
and regulations, of all state, federal, municipal, and local governments,
departments, commissions and boards regarding the collection, sorting,
separation and recycling of waste products, garbage, refuse and trash. Tenant
shall sort and separate such waste products, garbage, refuse and trash into such
categories as provided by law. Each separately sorted category of waste
products, garbage, refuse and trash shall be placed in separate receptacles
reasonably approved by Owner. Such separate receptacles may, at Owner’s option,
be removed from the demised premises in accordance with a collection schedule
prescribed by law. Tenant shall remove, or cause to be removed by a contractor
acceptable to Owner, at Owner’s sole discretion, such items as Owner may
expressly designate. (2) Owner’s Rights in Event of Noncompliance. Owner has the
option to refuse to collect or accept from Tenant waste products, garbage,
refuse or trash (a) that is not separated and sorted as required by law or
(b) which consists of such items as Owner may expressly designate for Tenant’s
removal, and to require Tenant to arrange for such collection at Tenant’s sole
cost and expense, utilizing a contractor satisfactory to Owner. Tenant shall pay
all costs, expenses, fines, penalties, or damages that may be imposed on Owner
or Tenant by reason of Tenant’s failure to comply with the provisions of this
Building Rule 15, and, at Tenant’s sole cost and expense, shall indemnity,
defend and hold Owner harmless (including reasonable legal fees and expenses)
from and against any actions, claims and suits arising from such noncompliance,
utilizing counsel reasonably satisfactory to Owner.

 

 

LOGO [g681758page006a.jpg]



--------------------------------------------------------------------------------

RIDER TO OFFICE LEASE

TABLE OF CONTENTS

 

Article

       Page  

37.

 

TERM; FIXED RENT

     1  

38.

 

TAXES

     2  

39.

 

ATTORNMENT AND NOTICE TO OWNER

     3  

40.

 

ASSIGNMENT AND SUBLETTING

     5  

41.

 

INSURANCE

     10  

42.

 

ELECTRIC ENERGY

     12  

43.

 

OWNER’S SERVICES

     13  

44.

 

LATE CHARGE

     15  

45.

 

BROKER

     14  

46.

 

MISCELLANEOUS PROVISIONS

     14  

47.

 

NOTICES

     19  

48.

 

HOLDOVER

     20  

49.

 

SECURITY DEPOSIT

     21  

50.

 

OWNER’S INITIAL WORK

     22  

 

Schedule A

   -   

Fixed Rent

Exhibit A

   -   

Floor Plan

Exhibit B

   -   

Cleaning Specifications

Exhibit C

   -   

Service Charge Rates

Exhibit D

   -   

Form of Letter of Credit

Exhibit E

   -   

Owner’s Initial Work

Exhibit E-1

   -   

Owner’s Initial Work Plan

Exhibit F

   -   

HVAC Specifications

 

-i-



--------------------------------------------------------------------------------

RIDER TO LEASE DATED May 16, 2016 BETWEEN 400 MADISON HOLDINGS, LLC, AS OWNER
(“OWNER’’), AND REGENXBIO INC., AS TENANT (“TENANT”).

37.     TERM: FIXED RENT.

(a)    (i)     The term of this lease shall commence on the earlier to occur of
(1) the Substantial Completion Date (as hereinafter defined) and (2) the date on
which Tenant, or anyone acting by, through or under Tenant shall take possession
of all or any portion of the Demised Premises for any purpose whatsoever, other
than for the purpose of performing Pre possession Activities pursuant to the
provisions of Section 37(a)(ii) below (the earlier of such dates, the
“Commencement Date”) and shall end at 11:59 p.m. on the day immediately
preceding the fourth (4th) anniversary of the Rent Commencement Date (as
hereinafter defined), provided that if the Commencement Date is not the first
(1st) day of a calendar month, the term of this lease shall end on the last day
of the calendar month in which the fourth (4th) anniversary of the Rent
Commencement Date occurs (the “Expiration Date”), or on such earlier date upon
which the term of this lease shall expire or be canceled or terminated pursuant
to any of the terms, conditions or covenants of this lease or pursuant to law.

(ii)    Notwithstanding the provisions of Section 37(a)(i) above,

(A) Tenant may have access to the Demised Premises prior to the Substantial
Completion Date for the sole purpose of inspecting the Demised Premises,
checking on the progress of the Owner’s Initial Work (as hereinafter defined),
taking measurements and installing cables and wiring for Tenant’s telephone,
computer and data systems (but not the systems themselves, which Tenant may
install after the Commencement Date) (collectively, “Pre-possession Activities”)
and such access shall not be deemed to trigger the Commencement Date.
Pre-possession Activities shall not include installation or storage of (and
Tenant shall not install or store) any materials, equipment or furniture in the
Demised Premises prior to the Commencement Date. Doing so shall trigger the
Commencement Date and Owner shall have no responsibility or liability for the
safekeeping of any such items.

(B)    In connection with all Pre-possession Activities (and as a condition to
Owner’s permitting the same):

(1)     Tenant shall comply with all applicable provisions of this lease
governing alterations prior to requesting access to the Demised Premises
therefor and shall comply with all applicable Building-standard reasonable rules
and regulations of Owner in connection with such activities (it being agreed
that Owner’s consent shall not be required with respect to Tenant’s performance
of Pre-possession Activities, but Tenant shall nevertheless provide Owner with a
reasonably detailed description of the work being performed and the schedule
therefor);

(2)     Tenant shall not interfere in any respect with the performance of
Owner’s Initial Work, it being agreed that, subject to Section 37(a)(ii)(A)
above, Owner and Tenant shall coordinate the conduct of the Pre-possession
Activities so as to minimize such interference;

(3)     Any delay suffered by Owner in the performance of Owner’s Initial Work
by reason of such Pre-possession Activities shall constitute a Tenant’s Delay
(as defined in Section 50(c) below) for purposes of this lease;

(4)     Tenant shall make its initial request for access in connection with each
Pre-possession Activity constituting a distinct activity (or project) upon not
less than three (3) Business Days prior notice given by telephone and email to
both Randall Meckel (212-755-3123; rmeckel@macklowe.com) and Kenneth Dillon
(212-554-5813; kdillon@macklowe.com), except for the taking of measurements and
performing inspections, which request shall be made on reasonable advance notice
(which may be made orally); and

 

-1-



--------------------------------------------------------------------------------

(5)    Owner shall have no obligation to provide for the protection or
safekeeping of any materials or equipment left or installed in the Demised
Premises in connection with any Pre-possession Activities and Owner shall have
no liability for damage or theft thereof, except to the extent arising out of
the negligence or willful misconduct of Owner or Owner’s members, partners,
directors, officers, agents, employees, contractors, invitees or licensees.

(b)     The rental rate per period payable hereunder (sometimes referred to
herein as the “rent”. “Rent”, or “Fixed Rent”) shall be as set forth in Schedule
A annexed hereto and made a part hereof. Fixed Rent shall be payable in lawful
money of the United States which shall be legal tender in payment of all debts
and dues, public and private, at the time of payment, in equal monthly
installments in advance on the Rent Commencement Date and thereafter on the
first day of each month during the term of this lease, at the office of Owner or
at such other place in the continental United States (excluding Alaska) as Owner
may designate in writing, without any offset, reduction, deduction, defense
and/or counterclaim whatsoever; provided, however, that the first monthly
installment of rent shall be paid concurrently with the execution and delivery
of this lease and such payment shall be applied to the monthly installment of
rent due on the Rent Commencement Date. For purposes of this lease, the term
“Additional Charges” shall mean all charges, fees and other sums of money (other
than Fixed Rent) as shall be due and payable from time to time by Tenant to
Owner pursuant to this lease. Fixed Rent and periodic Additional Charges shall
be prorated for any partial period on a per diem basis.

(c)     Notwithstanding anything to the contrary contained in this lease, Tenant
shall be entitled to an abatement of the Fixed Rent payable for the period (the
“Abatement Period”) from and including the Commencement Date to, but not
including, the three (3) month anniversary of the Commencement Date (such
3-month anniversary, the “Rent Commencement Date”), provided, however, that
during the Abatement Period, Tenant shall not be relieved of its obligation to
pay the portion of Fixed Rent applicable to electricity charges pursuant to
Article 42 below with respect to the Abatement Period, plus any Additional
Charges with respect to the Abatement Period. Notwithstanding the foregoing, if
this lease shall terminate (or Owner shall re-enter the Demised Premises) during
the first two years of the term of this lease due to Tenant’s default hereunder,
Tenant shall immediately repay to Owner the amounts abated during the Abatement
Period.

(d)     Promptly after the occurrence of the Commencement Date, Owner and Tenant
shall confirm the Commencement Date, the Rent Commencement Date, the First Rent
Adjustment Date (as defined in Schedule A below) and the Expiration Date by
executing an instrument reasonably satisfactory to Owner and Tenant; provided,
that, the failure by Owner or Tenant to execute such an instrument shall not
affect the determination of such dates pursuant to the provisions of this lease.

38.         TAXES.

(a)         The terms defined below shall for the purposes of this lease have
the meanings herein specified:

(i)    “Taxes” shall mean all real estate taxes, sewer rents, water frontage
charges and other assessments, special or otherwise, levied, assessed or imposed
by the City of New York or any other taxing authority upon or with respect to
the Building and the land thereunder (the “Land”) and all taxes assessed or
imposed with respect to the rentals payable hereunder, other than general
income, gross receipts and excess profits taxes (except that general income,
gross receipts and excess profits taxes shall be included if covered by the
provisions of the following sentence). Taxes shall also include any taxes,
charges or assessments levied, assessed or imposed by any taxing authority in
addition to or in lieu of the present method of real estate taxation, provided
such additional or substitute taxes, charges and assessments are computed as if
the Building were the sole property of Owner subject to said additional or
substitute tax, charge or assessment. With respect to any Tax Year, all
reasonable out-of-pocket expenses, including reasonable legal, experts’ and
other witnesses’ fees, incurred in contesting the validity or amount of any
Taxes or in obtaining a refund of Taxes, shall be considered as part of the
Taxes for such Tax Year. Notwithstanding the foregoing, Taxes shall not include
personal property taxes, franchise taxes, gift taxes, capital or stock taxes,
succession or inheritance taxes or estate taxes. Tenant hereby waives any right
to institute or join in tax certiorari proceedings or other similar proceedings
contesting the amount or validity of any Taxes.

 

-2-



--------------------------------------------------------------------------------

(ii)     “Tax Year” shall mean each period of twelve (12) months, commencing on
the first day of July of each such period, in which occurs any part of the term
of this lease, or such other period of twelve (12) months occurring during the
term of this lease as hereafter may be duly adopted as the fiscal year for real
estate tax purposes of the City of New York.

(iii)     “Tax Statement” shall mean an instrument or instruments setting forth
Tenant’s Tax Payment (as hereinafter defined). Each Tax Statement shall be
accompanied by a copy of the tax bills (or other evidence of the Taxes) upon
which Tenant’s Tax Payment has been calculated. Upon request of Tenant, the
first Tax Statement delivered to Tenant, shall include the tax bills for the Tax
Years included in the definition of Base Taxes (as hereinafter defined) or other
evidence of the calculation of the Base Taxes.

(iv)     “Tenant’s Percentage” shall mean 2.113%.

(v)     “Base Taxes” shall mean the average of (1) the Taxes payable for the Tax
Year commencing July 1, 2015 and ending June 30, 2016 and (2) the Taxes payable
for the Tax Year commencing July 1, 2016 and ending June 30, 2017.

(b)     If the Taxes payable for any Tax Year shall exceed the Base Taxes,
Tenant shall pay to Owner, as Additional Charges for such Tax Year, an amount
(herein called the “Tax Payment”) equal to Tenant’s Percentage of the amount by
which the Taxes payable by Owner for such Tax Year are greater than the Base
Taxes.

(c)     The Tax Payment for each Tax Year shall be due and payable in
installments in the same manner that Taxes for such Tax Year are due and payable
by Owner to the City of New York, except that Tenant shall pay each installment
of the Tax Payment to Owner within thirty (30) days after Owner delivers the
applicable Tax Statement to Tenant Owner’s failure to render a Tax Statement
with respect to any Tax Year shall not prejudice Owner’s right thereafter to
render a Tax Statement with respect to any such Tax Year nor shall the rendering
of a Tax Statement prejudice Owner’s right thereafter to render a corrected Tax
Statement for that Tax Year.

(d)     In the event Taxes for any Tax Year or part thereof shall be reduced
after Tenant shall have paid Tenant’s Tax Payment in respect of such Tax Year
which reduction results in an overpayment by Tenant in respect of such Tax
Payment, Owner shall set forth in the first Tax Statement thereafter submitted
to Tenant the amount of such overpayment and, provided that Tenant is not then
in default in the payment of Fixed Rent and Additional Charges and is not in
default of any other provision of this lease beyond any applicable notice and
cure period, Tenant shall receive a credit in the amount of such overpayment
against the installment or installments of Tenant’s Tax Payment next falling due
equal to Tenant’s Percentage of such refund, but in no event shall the credit
exceed the amount of the Additional Charges paid by Tenant with respect to Taxes
for said Tax Year, or if the term of this lease has ended, Owner shall refund
such overpayment to Tenant within thirty (30) days after Owner receives the
benefit of such tax reduction. If the Taxes comprising the Base Taxes are
reduced as a result of an appropriate proceeding or otherwise, the Taxes as so
reduced shall for all purposes be deemed to be Taxes for the Base Taxes, and
Owner shall give notice to Tenant of the amount by which the Tax Payments
previously made were less than the Tax Payments required to be made under this
Article 38, and Tenant shall pay the amount of the deficiency within thirty
(30) days after written demand therefor accompanied by a calculation of the
adjustment for each Tax Year affected.

(e)     The expiration or termination of this lease during any Tax Year for any
part or all of which there is a Tax Payment or refund due under this Article 38
shall not affect the rights or obligations of the parties hereto respecting such
Tax Payment or refund and any Tax Statement relating to such Tax Payment shall,
on a pro-rata basis, be sent to Tenant subsequent to, and all such rights and
obligations shall survive, any such expiration or termination. Any such payment
shall be (i) calculated based on a year of 365 days and paid based on the actual
number of days elapsed and (ii) shall be payable within thirty (30) days after
such Tax Statement is sent to Tenant.

 

-3-



--------------------------------------------------------------------------------

39.     ATTORNMENT AND NOTICE TO OWNER.

Supplementing the provisions of Article 7 of this lease:

(a)     This lease, and all rights of Tenant hereunder, are and shall be subject
and subordinate to all ground leases, overriding leases and underlying leases of
the Land and/or the Building and/or that portion of the Building of which the
Demised Premises are a part, now or hereafter existing and to all mortgages and
assignments of leases and rents (each such mortgage or assignment is hereinafter
referred to as a “mortgage”) which may now or hereafter affect the Land and/or
the Building and/or that portion of the Building of which the Demised Premises
are a part and/or any of such leases, whether or not such mortgages shall also
cover other lands and/or buildings and/or leases, to each and every advance made
or hereafter to be made under such mortgages, and to all renewals,
modifications, replacements and extensions of such leases and such mortgages and
spreaders and consolidations of such mortgages. This Section shall be
self-operative and no further instrument of subordination shall be required. In
confirmation of such subordination, Tenant shall, within ten (10) business days
after written request from Owner, execute, acknowledge and deliver any
instrument that Owner, the lessor under any such lease or the holder of any such
mortgage or any of their respective successors-in-interest may reasonably
request to evidence such subordination. Any lease to which this lease is, at the
time referred to, subject and subordinate is herein called “Superior Lease” and
the lessor of a Superior Lease or its successor in interest, at the time
referred to, is herein called “Superior Lessor”; and any mortgage to which this
lease is, at the time referred to, subject and subordinate is herein called
“Superior Mortgage” and the holder of a Superior Mortgage is herein called
“Superior Mortgagee”.

(b)     If any act or omission of Owner would give Tenant the right, immediately
or after lapse of a period of time, to cancel or terminate this lease, or to
abate or offset against the payment of rent or to claim a partial or total
eviction, Tenant shall not exercise such right until (i) it has given written
notice of such act or omission to Owner and each Superior Mortgagee and each
Superior Lessor whose name and address shall previously have been furnished to
Tenant and (ii) a reasonable period for remedying such act or omission shall
have elapsed following the giving of such notice (which reasonable period shall
be the period to which Owner would be entitled under this lease or otherwise,
after similar notice, to effect such remedy plus sixty (60) days). Owner
represents and warrants to Tenant that as of the date of this lease, (i) the
holder of the only Superior Mortgage encumbering the Land and Building is
JPMorgan Chase Bank, N.A., 10 S. Dearborn Street, Chicago, Illinois 60603 and
(ii) there is no Superior Lease. The provisions of this Section 39(b) shall not
apply to Tenant’s right to terminate this Lease pursuant to Article 9 (as
supplemented by Section 46(cc)), provided that Tenant notifies Lender at least
sixty days prior to the termination date that Tenant intends to exercise such
right.

(c)     If any Superior Lessor or Superior Mortgagee, or any designee of any
Superior Lessor or Superior Mortgagee, shall succeed to the rights of Owner
under this lease, whether through possession or foreclosure action or delivery
of a new lease or deed, then at the request of such party so succeeding to
Owner’s rights (herein called “Successor Owner”), Tenant shall attorn to and
recognize such Successor Owner as Owner under this lease and shall promptly
execute and deliver any instrument that such Successor Owner may reasonably
request to evidence such attornment. Upon such attornment this lease shall
continue in full force and effect as a direct lease between the Successor Owner
and Tenant upon all of the terms, conditions and covenants as are set forth in
this lease, except that the Successor Owner shall not be:

(i)     liable for any previous act or omission of Owner (or its predecessors in
interest);

(ii)     responsible for any moneys owing by Owner to the credit of Tenant;

(iii)     subject to any credits, offsets, claims, counterclaims, demands or
defenses which Tenant may have against Owner (or its predecessors in interest);

(iv)     bound by any payments of rent which Tenant might have made for more
than one (1) month in advance to Owner (or its predecessors in interest);

(v)     bound by any covenant to undertake or complete any construction of the
Demised Premises or any portion thereof;

(vi)     required to account for any security deposit other than any security
deposit actually delivered to the Successor Owner;

 

-4-



--------------------------------------------------------------------------------

(vii)     bound by any obligation to make any payment to Tenant or grant or be
subject to any credits, except for services, repairs, maintenance, and
restoration provided for under this lease to be performed after the date of
attornment and which Owners of like properties ordinarily perform at the owner’s
expense, it being expressly understood, however, that the Successor Owner shall
not be bound by an obligation to make payment to Tenant with respect to
construction performed by or on behalf of Tenant at the Demised Premises;

(viii)     bound by any modification of this lease made without the written
consent of the Superior Mortgagee or Superior Lessor, as the case may be; or

(ix)     required to remove any person occupying the Demised Premises or any
part thereof.

(d)     If a Superior Mortgagee or prospective superior mortgagee shall request
modifications to this lease, Tenant shall not unreasonably withhold, delay or
defer Tenant’s consent thereto, provided that such modifications shall not
increase Tenant’s monetary obligations hereunder or increase tenant’s
non-monetary obligations hereunder by more than a de minimis amount or adversely
affect the leasehold interest hereby created or impair Tenant’s rights
hereunder, in any case by more than a de minimis amount. In no event shall a
requirement that the consent of any such Superior Mortgagee or prospective
superior mortgagee be given for any modification of this lease or for any
assignment or sublease, be deemed to materially adversely affect the leasehold
interest hereby created.

40.         ASSIGNMENT AND SUBLETTING.

(a)    (i)     Tenant shall not, whether voluntarily, involuntarily, or by
operation of law or otherwise (A) assign or otherwise transfer this lease or the
term and estate hereby granted, or offer or advertise to do so, (B) sublet the
Demised Premises or offer or advertise to do so, or allow the same to be used,
occupied or utilized by anyone other than Tenant, (C) mortgage, pledge, encumber
or otherwise hypothecate this lease or the Demised Premises or any part thereof
in a manner whatsoever or (D) permit the Demised Premises or part thereof to be
occupied, or used for desk space, mailing privileges or otherwise, by any person
other than Tenant without in each instance obtaining the prior written consent
of Owner, except as otherwise provided pursuant to the express provisions of
this Article 40.

(ii)     Tenant expressly covenants and agrees that (A) if Tenant is a
corporation, a transfer of more than fifty percent (50%) at any one time or, in
the aggregate from time to time of the shares of any class of the issued and
outstanding stock of Tenant, its successors or assigns, or the issuance of
additional shares of any class of its stock to the extent of more than 50% of
the number of shares of said class of stock issued and outstanding at the time
that it became the tenant hereunder or (B) if Tenant is a partnership, limited
liability company, unincorporated association or other entity, the sale or
transfer of more than 50% of the partnership, membership, joint venture,
unincorporated association interests or other form of beneficial interests of
Tenant, its successors or assigns, shall constitute an assignment of this lease
and, except as otherwise expressly provided in Section 40(b), unless in each
instance the prior written consent of Owner has been obtained, shall constitute
a default under this lease and shall entitle Owner to exercise all rights and
remedies provided for herein in the case of default. Notwithstanding the
foregoing provisions of this Section 40(a)(ii), transfers of stock in a
corporation whose shares are traded in the “over-the-counter” market or any
recognized national securities exchange shall not constitute an assignment for
purposes of this lease, provided that the principal purpose of such transfer or
transfers is not to avoid the restrictions on assignment otherwise applicable
under this Article 40.

(b)     (i)     If Tenant is a corporation, limited liability company,
partnership or similar entity, Owner’s consent shall not be required, with
respect to sublettings to any corporation or similar entity or to any limited
liability company, partnership or similar entity which is an Affiliate of
Tenant, provided that (1) any such Affiliate is a reputable entity of good
character, (2) a duplicate original instrument of sublease in form and substance
reasonably satisfactory to Owner, duly executed by Tenant and such Affiliate,
shall have been delivered to Owner within ten (10) days after the effective date
of any such sublease and (3) such sublease is for a legitimate business purpose
and not principally for the purpose of avoiding the restrictions on subleasing
otherwise applicable under this Article 40. For purposes of this Article 40, the
term “Affiliate” shall mean any entity which controls or is controlled by or
under common control with tenant, and the term “control” shall mean, in the case
of a corporation, ownership or voting control, directly or indirectly, of at
least fifty (50%) percent of all the voting stock, and in case of a joint
venture, limited liability company, partnership or similar entity, ownership,
directly or indirectly, of at least fifty (50%) percent of all the general or
other partnership, membership (or similar) interests therein.

 

-5-



--------------------------------------------------------------------------------

(ii)     If Tenant is a corporation, limited liability company, partnership or
similar entity, Owner’s consent shall not be required with respect to an
assignment of this lease to an Affiliate of Tenant, provided that (1) the
assignee is a reputable entity of good character, (2) a duplicate original
instrument of assignment in form and substance reasonably satisfactory to Owner,
duly executed by Tenant, shall have been delivered to Owner within ten (10) days
after the effective date of any such assignment, (3) an instrument in form and
substance reasonably satisfactory to Owner, duly executed by the assignee, in
which such assignee assumes (as of the Commencement Date) observance and
performance of, and agrees to be personally bound by, all of the terms,
covenants and conditions of this lease on Tenant’s part to be performed and
observed shall have been delivered to Owner not later than ten (10) days after
the effective date of such assignment, (4) such assignment is for a legitimate
business purpose and not principally for the purpose of avoiding the
restrictions on assignment otherwise applicable under this Article 40 and
(5) Tenant and such assignee have a combined net worth computed in accordance
with generally accepted accounting principles at least equal to the net worth of
Tenant immediately prior to the effective date of such assignment.

(iii)     If Tenant is a corporation, limited liability company, partnership or
similar entity, Owner’s consent shall not be required with respect to an
assignment of this lease to a corporation, limited liability company,
partnership or similar entity into or with which Tenant is merged or
consolidated or transactions with a corporation, limited liability company,
partnership or similar entity to which all or substantially all of Tenant’s
assets are sold, provided that (1) the successor to Tenant is a reputable entity
of good character, (2) a duplicate original instrument of assignment in form and
substance reasonably satisfactory to Owner, duly executed by Tenant and such
Affiliate, shall have been delivered to Owner within ten (10) days after the
effective date of any such assignment, (3) an instrument in form and substance
reasonably satisfactory to Owner, duly executed by the assignee, in which such
assignee assumes (as of the Commencement Date) observance and performance of,
and agrees to be bound by, all of the terms, covenants and conditions of this
lease on Tenant’s part to be performed and observed shall have been delivered to
Owner not more than ten (10) days after the effective date of such assignment,
(4) such assignment is for a legitimate business purpose and not principally for
the purpose of avoiding the restrictions on assignment otherwise applicable
under this Article 40 and (5) such successor has a net worth computed in
accordance with generally accepted accounting principles at least equal to the
net worth of Tenant immediately prior to the effective date of such assignment.

(c)     If this lease be assigned, whether or not in violation of the provisions
of this lease, Owner may collect rent from the assignee. If the Demised Premises
are sublet or used or occupied by anybody other than Tenant, whether or not in
violation of this lease, and thereafter Tenant is in default under this lease
beyond any applicable notice and cure period, Owner may thereafter collect rent
payable to Tenant from the subtenant or occupant under its sublease or occupancy
agreement. In either event, Owner shall apply the net amount collected to the
Fixed Rent and Additional Charges herein reserved, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of any of the
provisions of Section 40(a), or the acceptance of the assignee, subtenant or
occupant as tenant, or a release of Tenant from the performance by Tenant of
Tenant’s obligations under this lease. The consent by Owner to a particular
assignment, mortgaging, subletting or use or occupancy by others shall not in
any way be considered a consent by Owner to any other or further assignment,
mortgaging or subletting or use or occupancy by others not expressly permitted
by this Article 40. References in this lease to use or occupancy by others (that
is, anyone other than Tenant) shall not be construed as limited to subtenants
and those claiming under or through subtenants but shall also include licensees
and others claiming under or through Tenant, immediately or remotely.

(d)     Any assignment or transfer, whether made with or without Owner’s
consent, shall be made only if, and shall not be effective until, the assignee
shall execute, acknowledge and deliver to Owner an agreement in form and
substance reasonably satisfactory to Owner whereby the assignee shall assume the
obligations of this lease on the part of Tenant to be performed or observed
(which shall be as of the effective date of such assignment, except for
assignments made pursuant to the provisions of Section 40(b) above, which shall
be as of and

 

-6-



--------------------------------------------------------------------------------

after the Commencement Date) and whereby the assignee shall agree that the
provisions in Section 40(a) shall, notwithstanding such assignment or transfer,
continue to be binding upon it in respect of all future assignments and
transfers. The original named Tenant covenants that, notwithstanding any
assignment or transfer, whether or not in violation of the provisions of this
lease, and notwithstanding the acceptance of Fixed Rent and/or Additional
Charges by Owner from an assignee, transferee, or any other party, the original
named Tenant shall remain fully liable for the payment of the Fixed Rent and
Additional Charges and for the other obligations of this lease on the part of
Tenant to be performed or observed.

(e)     The joint and several liability of Tenant and any immediate or remote
successor in interest of Tenant and the due performance of the obligations of
this lease on Tenant’s part to be performed or observed shall not be discharged,
released or impaired in any respect by any agreement or stipulation made by
Owner extending the time of, or modifying any of the obligations of, this lease,
or by any waiver or failure of Owner to enforce any of the obligations of this
lease.

(f)     The listing of any name other than that of Tenant, whether on the doors
of the Demised Premises or the Building directory, or otherwise, shall not
operate to vest any right or interest in this lease or in the Demised Premises,
nor shall it be deemed to be the consent of Owner to any assignment or transfer
of this lease or to any sublease of the Demised Premises or to the use or
occupancy thereof by others.

(g)     Notwithstanding anything to the contrary contained in this Article 40,
if Tenant shall at any time or times during the term of this lease desire to
assign this lease or sublet all or any portion of the Demised Premises other
than a transaction for which Owner’s consent is not required that is properly
effectuated in accordance with the provisions of Section 40(b) above, Tenant
shall give notice thereof to Owner, which notice shall be accompanied by (i) a
conformed or photostatic copy of the proposed assignment or sublease, the
effective or commencement date of which shall be at least 30 days after the
giving of such notice, (ii) a statement setting forth in reasonable detail the
identity of the proposed assignee or subtenant, the nature of its business and
its proposed use of the Demised Premises, and (iii) current financial
information with respect to the proposed assignee or subtenant, including,
without limitation, its most recent certified financial statements, if such
financial statements are certified (or, if not, certified by the chief financial
officer of the proposed assignee or subtenant as being true and correct). Such
notice shall be deemed an offer from Tenant to Owner whereby Owner (or Owner’s
designee) may, at its option, (A) terminate this lease (if the proposed
transaction is an assignment or a sublease of all or substantially all of the
Demised Premises) or (B) terminate this lease with respect to the space covered
by the proposed sublease (if the proposed transaction is a sublease of less than
all or substantially all of the Demised Premises). Said option may be exercised
by Owner by notice to Tenant at any time within 45 days after such notice has
been given by Tenant to Owner; and during such 45-day period Tenant shall not
assign this lease or sublet the Demised Premises to any person or entity.

(h)     If Owner is entitled to the option to terminate this lease pursuant to
the provisions of Section 40(g) above and Owner exercises its option to
terminate this lease in the case where Tenant desires either to assign this
lease or sublet all or substantially all of the Demised Premises, then this
lease shall end and expire on the date that such assignment or sublet was to be
effective or commence, as the case may be, and the Fixed Rent and Additional
Charges shall be paid and apportioned to such date.

(i)     If Owner is entitled to the option to terminate this lease pursuant to
the provisions of Section 40(g) above and Owner exercises its option to
terminate this lease with respect to the space covered by Tenant’s proposed
sublease in any case where Tenant desires to sublet part of the Demised
Premises, then (i) this lease shall end and expire with respect to such part of
the Demised Premises on the date that the proposed sublease was to commence;
(ii) from and after such date the Fixed Rent and Additional Charges shall be
adjusted, based upon the proportion that the rentable area of the Demised
Premises remaining bears to the total rentable area of the Demised Premises; and
(iii) Tenant shall pay to Owner, upon demand, as Additional Charges hereunder
the reasonable out-of-pocket costs incurred by Owner (without markup, fee,
profit or overhead to Owner) in physically separating such part of the Demised
Premises from the balance of the Demised Premises and in complying with any laws
and requirements of any public authorities relating to such separation.

 

-7-



--------------------------------------------------------------------------------

(j)     In the event Tenant shall have complied with the provisions of
Section 40(g) and Owner does not exercise its options pursuant to Section 40(g)
to terminate this lease in whole or in part, and provided that Tenant is not in
default of any of Tenant’s obligations under this lease beyond the expiration of
any applicable notice and/or cure period, either at the time Owner’s consent to
such assignment or sublease is requested or at the commencement of the term of
any proposed sublease or on the effective date of any such assignment, Owner’s
consent (which must be in writing and in form satisfactory to Owner) to the
proposed assignment or sublease shall not be unreasonably withheld or delayed,
provided and upon condition that:

(i)     In Owner’s reasonable judgment the proposed assignee or subtenant is
engaged in a business and the Demised Premises will be used in a manner which is
limited to the use expressly permitted under Article 2;

(ii)     The proposed assignee or subtenant is a reputable person of good
character whose tenancy shall comport with the first class character of the
Building;

(iii)     Neither (A) the proposed assignee or subtenant nor (B) any person
which, directly or indirectly, controls, is controlled by, or is under common
control with, the proposed assignee or subtenant or any person who controls the
proposed assignee or subtenant, is (x) then an occupant of any part of the
Building or (y) a person with whom Owner is then (or within the immediately
preceding 6-month period was) negotiating to lease space in the Building;

(iv)     The form of the proposed sublease shall be in form reasonably
satisfactory to Owner and shall comply with the applicable provisions of this
Article 40 (including, without limitation Section 40(1) below);

(v)     There shall not be more than one (1) occupant of the Demised Premises at
any time (i.e., either Tenant or Tenant’s subtenant);

(vi)     Tenant shall, concurrently with the delivery of Owner’s consent, pay
Owner the reimbursement amounts due pursuant to the provisions of Section 40(p)
below;

(vii)     No advertisement for a proposed assignment or sublease shall have
stated the proposed rental, and Tenant shall not have listed the Demised
Premises (or any portion thereof) for assignment or subletting, whether through
a broker, agent, representative, any computerized or electronic listing system
or service (including, without limitation “Co-Star” or “Re-locate”) or
otherwise, at a rental rate less than the fixed rent and additional charges at
which Owner is then offering to lease other space in the Building. Nothing
contained in this subclause (vii) shall be construed to prohibit Tenant from
actually entering into a sublease at a rental less than the amount described in
the preceding sentence or from listing the Demised Premises (or any portion
thereof) for assignment or subletting in compliance with the foregoing
restrictions.

(k)     In the event that (i) Owner fails to exercise any of its options under
Section 40(g), and consents to a proposed assignment or sublease, and
(ii) Tenant fails to execute and deliver the assignment or sublease to which
Owner consented within 45 days after the giving of such consent, then, Tenant
shall again comply with all of the provisions and conditions of Section 40(g)
before assigning this lease or subletting all or part of the Demised Premises.

(l)     With respect to each and every sublease or subletting authorized by
Owner or permitted without Owner’s consent under the provisions of this lease,
it is further agreed:

(i)     No subletting shall be for a term ending later than one day prior to the
expiration date of this lease.

(ii)     Except for an assignment or sublease for which Owner’s consent is not
required that is properly effectuated pursuant to the provisions of
Section 40(b) above, no sublease shall be valid, and no subtenant shall take
possession of the Demised Premises until an executed counterpart of such
sublease has been delivered to Owner; provided, however, the foregoing shall not
affect Tenant’s obligations and the conditions Tenant must satisfy with respect
to an assignment or sublease effectuated pursuant to the provisions of
Section 40(b) above.

 

-8-



--------------------------------------------------------------------------------

(iii)     Each sublease shall provide that it is subject and subordinate to this
lease and to the matters to which this lease is or shall be subordinate, and
that in the event of termination, re-entry or dispossess by Owner under this
lease Owner may, at its option, take over all of the right, title and interest
of Tenant, as sublessor, under such sublease, and such subtenant shall, at
Owner’s option, attorn to Owner pursuant to the then executory provisions of
such sublease, except that Owner shall not (A) be liable for any previous act or
omission of Tenant under such sublease, (B) be subject to any offset, not
expressly provided in such sublease, which theretofore accrued to such subtenant
against Tenant, or (C) be bound by any previous modification of such sublease
not previously consented to Owner in writing (which consent shall not be
unreasonably withheld), or by any previous prepayment of more than one month’s
rent.

(iv)     Each sublease shall (A) provide that the subtenant may not assign its
rights thereunder or further sublet the space demised under the sublease, in
whole or in part, without Owner’s consent, which consent shall not be
unreasonably withheld or delayed, but such right to sublet or assign shall be
subject to all other provisions of this Article 40, including, without
limitation, Owner’s rights under Section 40(g) and (B) set forth the terms and
provisions of Section 40(b), with the subtenant being subject to the
restrictions in Section 40(b) applicable to Tenant.

(m)     Except for an assignment or sublease for which Owner’s consent is not
required that is properly effectuated pursuant to the provisions of
Section 40(b) above, if the Owner shall give its consent to any assignment of
this lease or to any sublease, Tenant shall in consideration therefor, pay to
Owner, as Additional Charges, an amount equal to fifty percent (50%) of the
Assignment Profit (hereinafter defined) or Sublease Profit (hereinafter
defined), as the case may be.

(i)     The term “Assignment Profit” as used herein shall mean an amount equal
to the excess of (x) all sums and other consideration paid to Tenant by the
assignee for or by reason of such assignment, including, without limitation, any
sums paid for Tenant’s fixtures, leasehold improvements, equipment, furniture,
furnishings or other personal property over (y) the Transaction Costs (as
hereinafter defined).

(ii)     The term “Sublease Profit” as used herein shall mean an amount equal to
the excess of (x) any rents, additional charges or other consideration payable
under the sublease to Tenant by the subtenant (including, without limitation,
any fee, penalty or charge paid by the subtenant for the right to cancel the
sublease) which is in excess of the Fixed Rent and Additional Charges accruing
during the term of the sublease in respect of the subleased space (at the rate
per square foot payable by Tenant hereunder) pursuant to the terms hereof,
including, without limitation, any sums paid for the value of Tenant’s fixtures,
leasehold improvements, equipment, furniture, furnishings or other personal
property over (y) the Transaction Costs.

(iii)     The term “Transaction Costs” shall mean, with respect to any
assignment or subletting, the following costs incurred by Tenant: the cost of
work performed to prepare the Demised Premises for the assignee or subtenant,
the sum of customary brokerage commissions incurred in connection with the
assignment or sublease, and reasonable attorneys’ fees incurred in connection
with the preparation and negotiation of the assignment or sublease (but not
including attorneys’ fees incurred in connection with obtaining Owner’s consent
to the assignment or sublease). In calculating Assignment Profit or Sublease
Profit, all Transaction Costs shall be amortized on a straight-line basis over
the term of the sublease (or over the balance of the term of this lease in the
case of an assignment). Tenant acknowledges and agrees that if Tenant does not
deliver to Owner a complete list of the Transaction Costs (and reasonable
supporting documentation) within sixty (60) days after Owner shall have
consented to the assignment or sublease in question, time being of the essence,
then for purposes of this Section 40(m), Tenant will be conclusively deemed to
have incurred no such Transaction Costs, other than those Transaction Costs that
had previously been provided to Owner pursuant to this Section 40(m).

(n)     The sums payable under Section 40(m) above shall be paid to Owner as and
when paid by the assignee or the subtenant, as the case may be, to Tenant.
Tenant shall use all reasonable efforts to collect (1) in the case of an
assignment, all sums and other consideration payable to it by the assignee for
or by reason of such assignment and (2) in the case of a sublease, all rents,
additional charges and other consideration payable to it under the sublease and,
in every case, Tenant shall, from time to time upon written demand by Owner,
provide Owner with an accounting of all such sums payable to it by any such
assignee and/or subtenant.

 

-9-



--------------------------------------------------------------------------------

(o)     Each subletting shall be subject to all of the covenants, agreements,
terms, provisions and conditions contained in this lease. Notwithstanding any
subletting and/or acceptance of rent or additional charges by Owner from any
subtenant, Tenant shall and will remain fully liable for the payment of the
Fixed Rent and Additional Charges due and to become due hereunder and for the
performance of all the covenants, agreements, terms, provisions and conditions
contained in this lease on the part of Tenant to be performed and all acts and
omissions of any licensee or subtenant or anyone claiming under or through any
subtenant which shall be in violation of any of the obligations of this lease,
and any such violation shall be deemed to be a violation by Tenant. Tenant
further agrees that notwithstanding any such subletting, no other and further
subletting of the Demised Premises by Tenant or any person claiming through or
under Tenant shall or will be made except upon compliance with and subject to
the provisions of this Article 40. If Owner shall decline to give its consent to
any proposed assignment or sublease, or if Owner shall exercise any of its
options under Section 40(g), Tenant shall indemnify, defend and hold harmless
Owner against and from any and all loss, liability, damages, costs and expenses
(including reasonable counsel fees) resulting from any claims that may be made
against Owner by the proposed assignee or sublessee or by any brokers or other
persons claiming a commission or similar compensation in connection with the
proposed assignment or sublease.

(p)     Excluding any transaction for which Owner’s consent is not required that
is properly effectuated in accordance with the provisions of Section 40(b)
above, Tenant shall reimburse Owner either concurrently with the delivery of
Owner’s consent or, if Owner shall deny consent, then within thirty (30) days
after written demand, for the actual reasonable out-of-pocket costs that may be
incurred by Owner in connection with the assignment or sublease, including,
without limitation, the reasonable out-of-pocket costs of making investigations
as to the acceptability of the proposed assignee or subtenant, and reasonable
out-of-pocket legal costs incurred in connection with Tenant’s request for
consent to such assignment or sublease.

41.     INSURANCE. Supplementing the provisions of Article 8 of this lease:

(a)     Tenant shall at its own cost and expense at all times during the term of
this lease maintain in force and effect, the following insurance, in blanket
form or otherwise, with reputable and independent insurers admitted and licensed
to do business in New York in amounts set forth below:

(i)     All-risk property insurance (including fire insurance) on leasehold
improvements and on all personal property in the Demised Premises or used in
connection therewith including, without limitation, Tenant’s improvements,
decorations, fixtures, furniture, stock and other contents) in an amount not
less than the replacement cost thereof and time element coverage including extra
expense to cover Tenant’s loss sustained by reason of a peril covered under the
policy;

(ii)     Business interruption insurance in such amounts as will reimburse
Tenant for direct and indirect loss of earnings, for a period of twelve
(12) months, attributable to all perils and casualties commonly insured against
by prudent tenants or attributable to prevention of access to the Demised
Premises or the Building as a result of such perils;

(iii)     Commercial General liability insurance, including Products Liability
insurance, at a $1,000,000 per occurrence, combined single limit, bodily injury
and property damage, subject to a commercially reasonable deductible, including
all standard Broad Form Commercial General Liability coverages. The Fire Legal
Liability limit in the Broad Form endorsement shall be written in an amount not
less than $250,000.00;

(iv)     Umbrella Liability insurance at a $3,000,000 limit per occurrence and a
$3,000,000 limit for general and specific aggregates subject to a $10,000 Self
Insured Retention, providing excess coverage over all coverages included in the
Commercial General Liability policy and Broad Form Commercial Liability
endorsement noted in clause (iii) above. Said umbrella policies shall be
included as underlying and the provisions of such policies shall apply in the
same manner as the primary policies with no additional exclusions or limitations
above those contained in the general liability policy; and

 

-10-



--------------------------------------------------------------------------------

(v)     Statutory workers compensation insurance covering Tenant’s employees
with employer’s liability limits of not less than $500,000.00 or statutory
limit, whichever is greater.

(b)     All insurance policies shall name Owner, its managing agent and their
respective officers, partners, shareholders, directors, agents, employees and
any owned, controlled, affiliated subsidiary company or corporation now existing
or hereinafter constituted, as their interest may appear as an insured and,
except for business interruption policies, shall also name any mortgagee or
lessor of the Building as an additional insured, and shall be fully paid for by
Tenant when obtained, and certificates therefor shall be submitted to Owner
prior to the earlier to occur of (i) the Commencement Date or (ii) the date
Tenant first enters upon the Demised Premises for performance of any
Pre-possession Activities. Renewal policies shall be procured and certificates
of such policies shall be submitted to Owner prior to the expiration of the
existing policies. All insurance policies shall be issued by companies licensed
to do business in New York State, with an A.M. Best rating of not less than
A-:X.

(c)    Owner and Tenant shall require that all contractors and subcontractors
brought onto the Property have insurance coverage, at the contractor’s or
subcontractor’s expense, in the following minimum amounts:

 

  1.

Worker’s Compensation - Statutory Amount in the State of New York;

 

  2.

Employer’s Liability - $500,000 or such other higher limits imposed in
accordance with the requirement, if any, of the laws of the State of New York;

 

  3.

Commercial General Liability - Unless otherwise approved in writing by Owner,
$1,000,000 per occurrence, $2,000,000 general aggregate (per location) with
Products/Completed Operations coverage (with evidence of Products/Completed
Operations Coverage shown for a minimum of two years following completion of the
work described in the contract);

 

  4.

Business Auto Liability including hired and non-owned auto coverage $1,000,000
combined single limit; and

 

  5.

Umbrella/Excess - $4,000,000.

This insurance will be primary and noncontributory with respect to the insurance
described above. Tenant shall ensure that Owner and Tenant are named as
additional insureds on the contractor’s and subcontractor’s Commercial General
Liability (CG 2010 ed. 1085 or CG 2010 AND CG2037) and Business Auto Liability
insurance. The contractor’s and each subcontractor’s respective insurance
carriers shall waive all rights of subrogation against Owner and Tenant with
respect to losses payable under such policies. Tenant shall obtain and keep on
file a Certificate of Insurance which shows that the contractor and each
subcontractor is so insured. Tenant must obtain Owner’s permission to waive any
of the above requirements. Higher amounts may be required by Owner if the work
to be performed is hazardous.

(d)     Supplementing the foregoing provisions of this Article 41, Tenant
agrees, at Tenant’s sole cost and expense, to procure and maintain any other
insurance, in such amounts and to include such provisions in its policies of
insurance, which Owner may reasonably require from time to time, provided Owner
is then requiring such other insurance of all other similarly situated tenants
of the Building and Owner reasonably determines such other insurance to be
comparable to what is then being required of office tenants by prudent owners of
first class office buildings in midtown Manhattan.

(e)     In the event of the failure of Tenant to procure or pay for any
insurance required by the terms of this lease, and such failure is not remedied
within three (3) business days after written notice of such failure by Owner to
Tenant, then Owner may, without further notice to Tenant and in addition to any
other remedies it may have, procure the same and pay the premiums therefor; and
any reasonable sums expended by Owner for this purpose shall be and become due
and payable to Owner as Additional Charges and shall be paid to Owner within
thirty (30) days after written demand accompanied by reasonable supporting
documentation of such sums. Owner shall have the same remedies for the
nonpayment therefor as for the nonpayment of Fixed Rent.

 

-11-



--------------------------------------------------------------------------------

(f)     Owner may from time to time require that the amount of the insurance to
be maintained by Tenant under this Article be increased to the amount which is
then customarily required by prudent owners of first class office buildings in
midtown Manhattan.

(g)     Notwithstanding anything to the contrary contained in the Lease,
including Article 9, to the extent Owner is required to repair the Demised
Premises as a result of fire or other casualty. Owner shall perform such repairs
only to the extent of available insurance proceeds not otherwise applied by the
holder of mortgage or deed of trust securing any financing obtained by Owner
with respect to the Building.

(h)     Owner, at its expense, will obtain and keep in force “all risk” (special
causes of loss) insurance for the Building in an amount equal to the replacement
cost of the Building, and commercial and excess general liability insurance
coverage in an aggregate amount of not less than Five Million Dollars
($5,000,000). Owner reserves the right to maintain such additional insurance as
is customary for a prudent owner of similar properties or to meet Owner’s
mortgagee’s insurance requirements, if any. Owner may elect to keep and maintain
in full force and effect during the term of this lease, rental abatement
insurance against abatement or loss of Rent in case of fire or other casualty,
in an amount at least equal to the amount of the Rent payable by Tenant during
the then current lease year as reasonably determined by Owner.

42.     ELECTRIC ENERGY.

(a)     Subject to the provisions of this Article 42, Owner shall furnish the
electric energy that Tenant shall reasonably require in the Demised Premises for
the purposes permitted under this lease on a “rent inclusion” basis and there
shall be no separate charge to Tenant for such electric energy, such electric
energy being included in Owner’s services which are covered by the Fixed Rent.
Owner and Tenant agree that the Base Electric Charge (hereinafter defined)
represents the amount initially included in the annual Fixed Rent set forth in
Section 37(b) hereof to cover the furnishing of such electric energy by Owner on
a rent inclusion basis and that such Base Electric Charge component of Fixed
Rent shall in no event be subject to reduction, but shall be subject to being
increased as hereinafter provided. Owner shall not be liable in any event to
Tenant for any failure, interruption or defect in the supply or character of
electric energy furnished to the Demised Premises by reason of any requirement,
act or omission of the public utility serving the Building with electricity or
for any other reason not attributable solely to the willful misconduct or
negligence of Owner, its agents, employees, servants or contractors (but in no
event shall Owner be responsible for any consequential damages). Except in the
event of an emergency, Owner shall notify Tenant prior to any anticipated
service or utility interruption initiated by Owner and, subject to the
provisions of this lease, Owner shall diligently prosecute such repair,
maintenance and restoration thereof to completion. For purposes of this Article
42, the “Base Electric Charge” shall mean an annual amount equal to Thirteen
Thousand Five Hundred Twenty-Seven and 50/100 Dollars ($13,527.50).

(b)     Owner will furnish electric energy to Tenant through currently installed
electric facilities for Tenant’s reasonable use of such lighting and other
electrical fixtures, appliances and equipment required for the conduct of
Tenant’s business in the Demised Premises. At any time, and from time to time,
after Tenant shall have entered into possession of the Demised Premises, or any
portion thereof, Owner may designate an independent electrical consultant to
make a survey or resurvey of the electrical consumption and power load on the
Demised Premises to determine Tenant’s average electrical consumption and demand
taking into account, such usage factors as Owner may reasonably determine. If
the electrical consultant shall determine that either (i) Tenant’s average
electrical consumption or (ii) the aggregate load of the electrical equipment
connected by Tenant in the Demised Premises (excluding base-Building heat,
air-conditioning, ventilation and other Building systems) is greater than
Tenant’s Estimated Usage (as hereinafter defined), then the Fixed Rent hereunder
shall, upon written notice from Owner to Tenant, be increased in the same
proportion as such increase in Tenant’s consumption or connected load, as the
case may be. The effective date of the increase in Fixed Rent as aforesaid shall
be on the date that such increase in such electric consumption or connected load
occurred (as reasonably determined by the electrical consultant) or, with
respect to the initial

 

-12-



--------------------------------------------------------------------------------

survey, as of the Commencement Date. The initial unpaid amount of each such
adjustment shall be paid within thirty (30) days after Owner furnishes Tenant
with a statement thereof. Thereafter, the Fixed Rent shall be increased
appropriately. In no event shall the “rent-inclusion” component of Fixed Rent
hereunder ever be less than the Base Electric Charge. As used herein, the term
“Tenant’s Estimated Usage” means six (6) watts per usable square foot (connected
load), but specifically excluding the electricity required to supply
base-Building heat, air-conditioning, ventilation and other Building systems to
the Demised Premises.

(c)     If at any time during the term of this lease the Electric Rate (as
hereinafter defined) shall be changed from the Electric Rate then in effect on
the date of this lease (as same may have been increased or decreased pursuant to
the provisions of this Article), then, effective as of the date of each such
change in the Electric Rate, the charge for electricity included in the Fixed
Rent shall be increased or decreased in proportion to such change in the
Electric Rate (as determined by Owner’s electrical consultant but in no event,
however, shall such electric consumption charge be reduced below the Electric
Rate in effect on the date of this lease). The term “Electric Rate” shall mean
at the time in question 112% of the public utility (and/or third party supplier)
rate schedule (including all surcharges, taxes, fuel adjustments, taxes
regularly passed on to consumers by the public utility, and other sums payable
in respect thereof) for the supply of electric energy to Owner for the Building
Notwithstanding the foregoing provisions of this Section, if the public utility
rate schedule (with such inclusions) applicable to Owner for the purchase of
electric energy for the Building shall be less than the public utility rate
schedule applicable to Owner if Owner were to purchase electricity solely for
the Demised Premises, then the higher rate schedule shall be used in determining
the Electric Rate.

(d)     Tenant’s use of electric energy in the Demised Premises shall not at any
time exceed the capacity of any of the electrical conductors and equipment in or
otherwise serving the Demised Premises.

(e)     Owner reserves the right to discontinue furnishing electric energy to
Tenant in the Demised Premises at any time upon not less than ninety (90) days’
notice to Tenant. If Owner exercises such right, this lease shall continue in
full force and effect and shall be unaffected thereby, except that from and
after the effective date of such termination Owner shall not be obligated to
furnish electric energy to Tenant and the Fixed Rent payable under this lease
shall be reduced by the Base Electric Charge. If Owner so discontinues
furnishing electric energy to Tenant, Tenant shall arrange to obtain electric
energy directly from the public utility company furnishing electric energy to
the Building. Such electric energy may be furnished to Tenant by means of the
then existing Building system feeders, risers and wiring to the extent that the
same are available, suitable and safe for such purpose. All meters and
additional panel boards, feeders, risers, wiring and other conductors and
equipment which may be required to obtain electric energy directly from such
public utility company shall be furnished and installed by Owner at Owner’s
expense.

(f)     Owner represents and warrants that the capacity of the electrical
conductors and equipment servicing the Demised Premises are, as of the date of
this lease, capable of providing a connected load of not less than Tenant’s
Estimated Usage, and will remain at least at such capacity during the term of
this lease.

43.     OWNER’S SERVICES. Supplementing the provisions of Article 29 of this
lease:

(a)     Subject to the provisions of Section 29(e) hereof, Owner shall, at
Owner’s expense (except as set forth below), furnish to the Demised Premises at
the temperatures, pressures and degrees of humidity and in volumes and
velocities in accordance with the specifications annexed hereto as Exhibit F and
made a part hereof and all applicable laws, (i) from 8:00 a.m. to 8:00 p.m. (the
“HVAC Hours”) on Business Days, cool and tempered air (“air-conditioning”) from
April 1 through October 31 (the “Cooling Season”) and (ii) during Business Hours
on Business Days, heat during times other than the Cooling Season. As used in
this lease, the term “Business Days” shall mean all days except (1) Saturdays,
(2) Sundays and (3) the following holidays: New Year’s Day, Martin Luther King
Day, President’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving,
the day following Thanksgiving, Christmas and any other days which shall be
either (x) observed by the federal or state governments as legal holidays or
(y) designated as a holiday by the applicable Building Service Union Employee
Service contract or by the applicable Operating Engineers contract. As used in
this lease, the term “Business Hours” means 8:00 a.m. to 6:00 p.m. on Business
Days.

 

-13-



--------------------------------------------------------------------------------

(b)     If Tenant requires ventilation or air-conditioning services during hours
other than during the HVAC Hours on Business Days or outside of the Cooling
Season, Owner shall furnish such services initially at the rates set forth on
Exhibit C (subject to increase as set forth in Section 43(g) below) per hour,
per zone, of service to Tenant at Tenant’s expense (minimum 2 hours).

(c)     Owner shall not be responsible for any failure to supply
air-conditioning at reasonable temperatures, pressures or degrees of humidity or
in reasonable volumes or velocities in any room or other area of the Demised
Premises by reason of any machinery or equipment installed therein by Tenant, or
which has a human occupancy factor in excess of one person per 100 rentable
square feet. Tenant agrees to cooperate with Owner at all times and to abide by
all rules regulations and requirements which Owner may reasonably prescribe for
the proper functioning and protection of the air-conditioning system serving
Tenant.

(d)     (i) Owner will cause general and executive office portions of the
Demised Premises to be cleaned in accordance with the cleaning specifications
annexed hereto as Exhibit B and made a part hereof. Tenant shall pay to Owner as
Additional Charges (within thirty (30) days after written demand therefor demand
accompanied by reasonable supporting documentation of such charges) Owner’s
Building-standard charge (initially at the rates set forth on Exhibit C subject
to increase as set forth in Section 43(g) below) for (x) any cleaning of the
Demised Premises or any part thereof which is above the Building-standard
requirements, (y) any cleaning done at the request of Tenant of any portions of
the Demised Premises which may be used for the preparation, dispensing or
consumption of food or beverages or for storage, shipping room, classroom or
similar purposes or predominantly for the operation of computer, data processing
or similar equipment and (z) the removal of any of Tenant’s above
Building-standard refuse and rubbish from the Building.

(ii)     All cleaning which is in addition to the base Building cleaning shall
be provided by Owner’s vendor of such services. Owner, its cleaning contractor
and their employees shall have access to the Demised Premises at all times after
5:30 P.M. and before 8:00 A.M. and shall have the right to use, without charge
therefor, all light, power and water in the Demised Premises reasonably required
to clean the Demised Premises as required under this Section. Tenant shall
comply with any reasonable rules Owner and/or its cleaning contractor and/or any
consultant to Owner may establish, and which shall be enforced in a
non-discriminatory manner against Tenant vis-à-vis other office tenants,
regarding the management and recycling of solid waste, as may be necessary for
Owner to comply with any applicable legal requirements.

(e)     Owner, at its expense, shall furnish adequate water to the Demised
Premises for drinking, lavatory and cleaning purposes. If Tenant uses water for
any other purpose or in unreasonable quantities, and such use is not promptly
discontinued after written demand by Owner, Owner may install, at Tenant’s sole
cost and expense, meters to measure Tenant’s consumption of water for such other
purposes, and the cost of maintaining such meters shall be paid by Tenant.
Tenant shall reimburse Owner for the cost of quantities of water usage shown on
such meters which is above Building-standard usage (at the rates paid by Owner
for water supplied to the Building), and Owner’s reasonable Building-standard
charge for the any hot water furnished by Owner to the Demised Premises, in each
case within thirty (30) days after written demand therefor accompanied by
reasonable supporting documentation of such charges.

(f)     Subject to the terms of this lease, throughout the term, Owner shall
make (i) all passenger elevators in the elevator bank serving the Demised
Premises available from the lobby to service the Demised Premises during
Business Hours on Business Days and (ii) at least one passenger elevator in the
elevator bank serving the Demised Premises available from the main Building
lobby to service the Demised Premises at all other times. Throughout the term of
this lease and subject to such reasonable rules and regulations of Owner as may
from time to time be in effect, and which shall be enforced in a
non-discriminatory manner against Tenant vis-à-vis other office tenants, Tenant
shall be entitled, during Business Hours on Business Days, to use the freight
elevators serving the Demised Premises, without charge, on a first-come, first
serve basis in common with Owner and the other tenants of the Building. If
Tenant shall require the use of the Building’s freight elevators at times other
than Business Hours on Business Days,

 

-14-



--------------------------------------------------------------------------------

Owner shall provide the same for the use of Tenant on a first-come, first-serve
scheduled basis with Owner and the other tenants or occupants of the Building,
provided Tenant gives Owner reasonable prior written notice of the requested
time and use of such elevators and Tenant pays, as Additional Charges within
thirty (30) days after written demand therefor accompanied by reasonable
supporting documentation of such charges, for such freight elevator usage, an
amount equal to Owner’s Building-standard hourly charge therefor (initially at
the rate set forth on Exhibit C subject to increase as set forth in
Section 43(g) below). All after-hours freight elevator usage shall be in no less
than four (4) hour increments.

(g)     Owner’s Building-standard charges in effect on the date hereof for
various services are set forth on Exhibit C annexed hereto, which charges are
subject to increase on a Building-wide basis from time-to-time as determined by
Owner based upon increases in union rates and other costs incurred by Owner to
provide such services.

(h)     Notwithstanding anything to the contrary herein, if Tenant is in default
in the payment of Fixed Rent or Additional Charges or Tenant is in default under
any of the other covenants of this lease beyond the expiration of any applicable
notice and/or cure period, Owner shall not be required to furnish any overtime
services (i.e., other than during Business Hours on Business Days) unless Tenant
shall have first delivered to Owner adequate cash or other security for the
payment of such overtime services, as determined by Owner.

44.     LATE CHARGE. In addition to any other remedies Owner may have under this
lease, and without reducing or adversely affecting any of Owner’s rights and
remedies hereunder, if any Fixed Rent or Additional Charges payable by Tenant to
Owner hereunder is not paid within five (5) days of the due date thereof, Tenant
shall pay Owner as Additional Charges, on or before the first day of the
following month, 5¢ for each dollar so overdue, or the maximum rate permitted by
law, whichever is less, in order to defray Owner’s administrative and other
costs in connection therewith. Without limiting the foregoing, if Tenant is late
in making any payment due to Owner from Tenant under this lease for fifteen
(15) or more days then, in addition to Owner’s right to collect the late charge
described above, interest shall become due and owing to Owner on such payment
from the date when it was due, i.e., as to Fixed Rent, from the first day of the
relevant calendar month, and as to Additional Charges, from the day due pursuant
to the provisions of this lease, computed at a rate equal to the lesser of
(i) two percent (2%) per month, and (ii) the maximum rate permitted by
applicable law. Owner and Tenant agree that the above charges are fair and
reasonable damages to Owner resulting from late payment and do not constitute a
penalty. Nothing contained in this paragraph shall be intended to violate any
applicable law, code or regulation and in all instances all such charges shall
be automatically reduced to any maximum applicable legal rate or charge. The
provisions of this Article 44 are in addition to all other remedies available to
Owner for nonpayment of Fixed Rent or Additional Charges.

45.     BROKER. Tenant represents to Owner, and Owner represents to Tenant, that
Real Estate Investors Group, Jones Lang LaSalle Broker, Inc. and Macklowe
Management LLC (collectively, “Broker”) are the only brokers or agents with whom
each such party has had any conversations or negotiations concerning the Demised
Premises or this lease. Each party hereto hereby agrees to indemnify, defend and
hold the other party harmless from and against (a) any claim for a fee or
brokerage commission made by any party other than Broker and (b) any expenses
incurred by such party in connection with such claim, to the extent such claim
arises out of the misrepresentation by such other party. Owner shall pay all
fees and brokerage commissions due to Broker, if any, concerning the Demised
Premises and this lease, pursuant to a separate written agreement.

46.     MISCELLANEOUS PROVISIONS.

(a)     No agreement shall be effective to change, modify, waive, release,
discharge, terminate or effect an abandonment of this lease, in whole or in
part, unless such agreement is in writing, expressly refers to this lease and is
signed by the party against whom enforcement of the change, modification,
waiver, release, discharge, termination or effectuation of the abandonment is
sought.

 

-15-



--------------------------------------------------------------------------------

(b)     Owner and any successor in interest to Owner shall be under no personal
liability with respect to any of the provisions of this lease, and if Owner or
any successor in interest to Owner is in breach or default with respect to its
obligations under this lease, Tenant shall look solely to the interest of Owner
or such successor in interest in the Land and Building (including the rents,
sale or insurance proceeds and condemnation awards therefrom) for the
satisfaction of Tenant’s remedies and in no event shall Tenant attempt to secure
any personal judgment against Owner or against any successor in interest to
Owner or against any partner, member, principals (disclosed or undisclosed),
employee or agent of Owner or any successor in interest to Owner by reason of
such default by Owner or any successor in interest to Owner.

(c)     If and to the extent that there is a conflict between the provisions
contained in the printed portion of the lease to which this Rider is attached
and the provisions contained in this Rider, then the provision contained in this
Rider shall govern and be controlling to the extent necessary to resolve such
conflict.

(d)     Notwithstanding anything to the contrary contained herein, Owner shall
not be in default of any of its obligations hereunder unless Owner has failed to
perform such obligation within thirty (30) days (or promptly in case of
emergency) of receipt of notice from Tenant of such failure (which may be oral
in case of emergency), provided that if the nature of such default is such that
more than thirty (30) days (or promptly in case of emergency) is required to
cure the same, Owner shall not be in default hereunder if Owner commences such
cure within such thirty (30) day period (or promptly in case of emergency) and
diligently prosecutes the same to completion.

(e)     Notwithstanding any provision of this lease to the contrary, if Tenant
shall request Owner’s consent pursuant to any of the provisions of this lease
and Owner shall fail or refuse to grant such consent, Tenant shall not be
entitled to, and Tenant hereby waives, any monetary damages, and Tenant shall
not make any claim for monetary damages by way of setoff, counterclaim or
defense, based upon any claim or assertion by Tenant that Owner has withheld or
delayed granting any such consent, and Tenant’s sole remedy to dispute Owner’s
failure or refusal to grant its consent shall be an action for specific
performance or injunction and such remedy shall be available only in those cases
where Owner has expressly agreed in writing not to unreasonably withhold,
condition or delay its consent or where as a matter of law Owner may not
unreasonably withhold, condition or delay its consent

(f)     Intentionally omitted.

(g)     Notwithstanding any provision of this lease to the contrary, if, more
than two (2) times during the term of this lease, (i) Tenant, or anyone claiming
by, through or under Tenant, tenders to Owner a check in respect of any amount
due and payable under this lease, and (ii) such check is returned unpaid for any
reason, including, without limitation, for reason of insufficient funds, then
Owner shall have the right (but no obligation) to require that all amounts due
and payable under this lease for the remainder of the term of this lease be
remitted in certified funds.

(h)     Tenant shall indemnify and hold harmless Owner and Owner’s mortgagee and
its and their respective partners, directors, officer, agents and employees from
and against any and all claims arising from or in connection with (i) any
conduct or management of the Demised Premises or of any business therein, or any
work or thing whatsoever done, or any condition created (other than by Owner or
its managing agent) in or about the Demised Premises during the term of this
lease or during the period of time, if any, prior to the Commencement Date that
Tenant may have been given access to the Demised Premises; (ii) any act,
omission or negligence of Tenant or any of its subtenants or licensees or its or
their partners, directors, officers, agents, employees or contractors; (iii) any
accident, injury or damage whatever occurring in, at or upon the Demised
Premises, unless due to the negligence or willful misconduct of Owner or any of
Owner’s agents, employees, servants, contractors, invitees, subtenants or
licensees; and (iv) any breach or default by Tenant in the full and prompt
payment and performance of Tenant’s obligation under this lease; together with
all costs, expenses and liabilities incurred in or in connection with each such
claim or action or proceeding brought thereon, including, without limitation,
reasonable attorneys’ fees and expenses. In case any action or proceeding be
brought against Owner and/or its mortgagee and/or its or their partners,
directors, officers, agents and/or employees by reason of any such claim,
Tenant, upon notice from Owner or such mortgage, shall resist and defend such
action or proceeding (by counsel reasonably satisfactory to Owner or such
mortgagee). The provisions of this Section 46(h) shall survive the expiration or
earlier termination of this lease.

 

-16-



--------------------------------------------------------------------------------

(i)     Supplementing the provisions of Article 35 of this lease, each estoppel
certificate furnished pursuant to said Article 35 shall also include such
additional information related to Tenant, this lease or the Demised Premises as
Owner shall reasonably request.

(j)     Supplementing the provisions of Articles 34 and 49 of this lease, Tenant
shall immediately replenish the portion of the security deposit from time to
time applied by Owner pursuant to said Article 34.

(k)     (A)     Supplementing the provisions of Article 17 above, in case any of
the following events shall occur:

(i)     Tenant shall at any time be in default of any of Tenant’s monetary
obligations contained herein and such default shall continue for five
(5) Business Days after written notice thereof has been given to Tenant by
Owner; or

(ii)     Tenant shall at any time be in default in any of its covenants and
agreements contained herein, other than its monetary obligations, and such
default shall continue for twenty (20) days after written notice thereof has
been given to Tenant by Owner specifying the particulars thereof, or, if such
default is not susceptible of being cured within such 20-day period, Tenant
shall not commence the cure such default within such 20-day period and, having
so commenced, thereafter fail to pursue with due diligence and dispatch the
curing of such default; or

(iii)     Tenant shall default in the performance of substantially the same
non-monetary term or condition of this lease more than three (3) times during
any 24-month period during the term of this lease and notwithstanding that such
defaults shall have been cured within the applicable period as provided above;
or

(iv)     Tenant shall file a voluntary petition in bankruptcy or shall be
adjudicated a bankrupt or insolvent, or shall file any petition or answer
seeking or acquiescing in any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief for itself under any
present or future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors; or shall seek or consent to
or acquiesce in the appointment of any trustee, receiver or liquidator of Tenant
or of all or any part of its property, or of any or all of the royalties,
revenues, rents, issues or profits thereof, or shall make any general assignment
for the benefit of creditors, or shall admit in writing its inability to pay its
debts generally as they become due; or

(v)     A court of competent jurisdiction shall enter an order, judgment or
decree approving a petition filed against Tenant seeking any reorganization,
dissolution or similar relief under any present or future federal, state or
other statute, law or regulation relating to bankruptcy, insolvency or other
relief for debtors, and such order, judgment or decree shall remain unvacated
and unstayed for an aggregate of sixty (60) days (whether or not consecutive)
from the first date of entry thereof; or any trustee, receiver or liquidator of
Tenant or of all or any part of its property, or of any or all of the royalties,
revenues, rents, issues or profits thereof shall be appointed without the
consent or acquiescence of Tenant and such appointment shall remain unvacated
and unstayed for an aggregate of sixty (60) days (whether or not consecutive);
or

(vi)     A writ of execution or attachment or similar process shall be levied
against any equipment in the Demised Premises, any purported interest of Tenant
in the Demised Premises, or Tenant’s rights to payments hereunder; and such
execution, attachment, or similar process is not released, bonded, satisfied or
stayed within thirty (30) days after its entry or levy;

then, upon the occurrence of any such events, in addition to any and all rights
and remedies of Owner under this lease, including the right to seek damages for
any breach of this lease, Owner shall have the right, at its option, to
terminate this lease by giving five (5) days, written notice to Tenant of its
intent to terminate this lease and the estate created hereby, and, in the event
such notice is given, this lease and the estate herein granted shall terminate
upon the expiration of such five (5) days with the same effect as if the last of
such days were the Expiration Date, but Tenant shall remain liable for damages
as provided herein or pursuant to law.

 

-17-



--------------------------------------------------------------------------------

(B)     Upon the expiration or earlier termination of this lease for any reason,
Owner may, upon such early termination of this lease as provided in
Section 46(k)(A) above, without notice, re-enter the Demised Premises, and
dispossess Tenant and the legal representative of Tenant or other occupant of
the Demised Premises by summary or other legal proceedings, and remove their
effects and hold the Demised Premises as if this lease had not been made and
Tenant hereby waives the service of notice of intention to re-enter or to
institute legal proceedings to that end.

(1)     Tenant shall cause the Demised Premises to be free at all times of all
rats, mice, other vermin and insects, and shall take whatever reasonable
precautions that Owner reasonably deems necessary to prevent any such vermin or
insects from existing in the Demised Premises or permeating from the Demised
Premises into any other parts of the Building or outside the Building. If it is
reasonably determined by Owner that such services are necessary in the Demised
Premises, Tenant shall employ an exterminator who will utilize the prevailing
industry-standard method for the prevention of any infestation by, and
extermination of, said animals and insects. If, in Owner’s reasonable judgment,
Tenant shall fail to satisfactorily carry out the provisions of this
subparagraph, Owner may, but shall not be obligated to, employ an exterminator
service, and the reasonable out-of-pocket cost and expense incurred by Owner for
such exterminator service shall be repaid to Owner by Tenant, within thirty
(30) days demand, and such amounts so repayable shall be considered Additional
Charges hereunder. Notwithstanding the foregoing, in the event that
extermination outside the Demised Premises is necessary due to vermin and
insects emanating from the Demises Premises, then Owner shall have the right to
designate an exterminator or exterminating company to provide services to the
portions of the Building outside of the Demised Premises, and Tenant shall pay
the actual, reasonable out-of-pocket cost and expense of employing such
exterminator or exterminating company. Owner shall cause the common areas of the
Building to be exterminated in accordance with Owner’s extermination program for
the Building.

(m)     Tenant shall pay to Owner, as Additional Charges with respect to each
calendar year during the term of this lease, an amount (collectively, “Tenant’s
BID Payment”) equal to Tenant’s Percentage of the BID Charges (as hereinafter
defined) for such calendar year, to the extent such charges are not otherwise
included in the Tax Payments payable by Tenant. At any time after the expiration
of such year, Owner may furnish to Tenant a statement (which shall include
invoices or other reasonably detailed evidence of the BID Charges for such
calendar year) setting forth the Tenant’s BID Payment for such year, which
Tenant shall pay within thirty (30) days after Tenant’s receipt of such
statement from Owner. The BID Charges upon which Tenant’s BID Payment is based
shall be appropriately pro rated for the calendar years in which the
Commencement Date and Expiration Date shall occur. As used herein, the term “BID
Charges” means all charges imposed upon or against the Land and/or Building,
Owner or the owner of the Land and/or Building with respect to any business
improvement district.

(n)     Subject to the provisions of this lease, Tenant shall have access to the
Building, at least one (1) passenger elevator serving the 8th floor, and the
Demised Premises, 24 hours a day, 7 days a week.

(o)     (i)    Subject to the terms of this lease, Tenant, at its expense, may
install signage adjacent to the entrance door to the Demised Premises that
identifies Tenant, which signage shall be of design, size, material and quality,
and installed in location(s), in each case approved in writing by Owner (which
approval shall not be unreasonably withheld or delayed, provided that such
signage complies with the signage program adopted by Owner from time to time for
the Building). Any such signage installed by (or at the direction of) Tenant
shall be removed by Tenant on or prior to the Expiration Date or the earlier
termination of this lease. The installation and removal of signage (including,
without limitation, the repair of any damage occasioned thereby) shall be
performed at Tenant’s sole cost and expense.

(ii)     If Owner shall maintain a directory in the Building lobby, Tenant shall
be entitled to not fewer than Tenant’s Percentage of available listings on said
directory. Tenant acknowledges that there is no directory in the lobby of the
Building on the date of this lease.

 

-18-



--------------------------------------------------------------------------------

(p)     Tenant shall have the right to non-exclusive use of the Building
conference room and lounge area located on the second floor of the Building (the
“Second Floor Facilities”), in common with Owner, other tenants and occupants of
the Building, and any other persons or entities to which Owner shall allow use
of the Second Floor Facilities. Availability of the Second Floor Facilities
shall be on a first-come first-serve basis (but the lounge area may not be
reserved) and Tenant shall pay, within thirty (30) days after written demand
accompanied by reasonable supporting documentation of such charges, Owner’s then
established Building-standard charge for use of the conference room and any
charges for incidental services provided by Owner at Tenant’s request in
connection therewith (initially at the rates set forth on Exhibit C, but subject
to increase as set forth in Section 43(g) above). There is no charge currently
for use of the lounge area. Notwithstanding the foregoing, Owner reserves the
right to cease providing use of the Second Floor Facilities; provided, that,
such cessation is on a Building-wide basis and not discriminatory against
Tenant.

(q)     If any of the Fixed Rent or Additional Charges payable under the terms
and provisions of this lease shall be or become uncollectible, reduced or
required to be refunded because of any act or law enacted by a governmental
authority, Tenant shall enter into such agreement(s) and take such other steps
(without additional expense to Tenant) as Owner may reasonably request and as
may be legally permissible to permit Owner to collect the maximum rents which
from time to time during the continuance of such legal rent restriction may be
legally permissible (and not in excess of the amounts reserved therefor under
this lease). Upon the termination of such legal rent restriction, (i) the Fixed
Rent and/or Additional Charges shall become and thereafter be payable in
accordance with the amounts reserved herein for the periods following such
termination, and (ii) Tenant shall pay to Owner promptly upon being billed, to
the maximum extent legally permissible, an amount equal to (x) the Fixed Rent
and/or Additional Charges which would have been paid pursuant to this lease but
for such legal rent restriction less (y) the rents paid by Tenant during the
period such legal rent restriction was in effect.

(r)     (i)     This lease shall be construed and interpreted in accordance with
and governed by the laws of the State of New York without regard to conflict of
laws principles. If either Owner or Tenant desires to bring an action against
the other in connection with this lease, such action shall be brought in the
federal courts located in the Southern District of New York, or in the state
courts located in New York County. Owner and Tenant consent to the jurisdiction
of such courts and waive any right to have such action transferred from such
courts on the grounds of improper venue or inconvenient forum except that either
Owner or Tenant shall be entitled to remove any such action from state court to
the aforesaid federal court.

(ii)     Tenant agrees that a New York judgment against Tenant shall be
enforceable as a final judgment, binding on Tenant in the jurisdiction of
Tenant’s formation and principal place of business, with all local defenses
waived to the fullest extent. At any time and from time to time, Tenant agrees
to execute and deliver to Owner an express waiver (in writing) of any such local
defenses or limitations on suretyship or otherwise, to the extent that
applicable law permits such waiver.

(s)     This lease shall be deemed to have been jointly prepared by both of the
parties hereto, and any ambiguities or uncertainties herein shall not be
construed for or against either of them.

(t)     Except as otherwise expressly provided in this lease, the obligations of
this lease shall bind and benefit the successors and assigns of the parties
hereto with the same effect as if mentioned in each instance where a party is
named or referred to; provided, however, that no violation of the provisions of
Article 40 shall operate to vest any rights in any successor or assignee of
Tenant.

(u)     This lease shall not be binding on Owner or Tenant unless and until each
of Owner and Tenant shall have executed this lease and Owner shall have
delivered a fully executed original counterpart of this lease to Tenant.

(v)     (i)     Owner and Tenant each represents and warrants to the other that
(A) it is (1) not currently identified on the Specially Designated Nationals and
Blocked Persons List maintained by the Office of Foreign Assets Control of the
Department of the Treasury (“OFAC”) and/or on any other similar list maintained
by OFAC pursuant to any authorizing statute, executive order or regulation, and
(2) not a person or entity with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction,

 

-19-



--------------------------------------------------------------------------------

or other prohibition of United States law, regulation, or Executive Order of the
President of the United States, and (B) none of its funds or other assets
constitute property of, or are beneficially owned, directly or indirectly, by,
any Embargoed Person. The term “Embargoed Person” means any person, entity or
government subject to trade restrictions under U.S. law, including but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701 et
seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in the representing party is prohibited by law or the representing
party is in violation of law.

(ii)     Owner and Tenant each hereby covenants and agrees (A) to comply with
all laws and other legal requirements relating to money laundering,
anti-terrorism, trade embargos and economic sanctions, now or hereafter in
effect, (B) to immediately notify the other party in writing if any of the
representations, warranties or covenants set forth in this paragraph or the
preceding paragraph are no longer true or have been breached or if such party
has a reasonable basis to believe that they may no longer be true or have been
breached, and (C) not to use funds from any “Prohibited Person” (as such term is
defined in the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to the other party under this lease.

(w)     Owner hereby represents and warrants that, on the Commencement Date, the
Demised Premises are free of asbestos-containing material (“ACM”), the presence
of which violates applicable laws. Further, if after the Commencement Date there
is ACM discovered in the Demised Premises, the presence of which violates
applicable laws and such presence does not arise by any act or thing done by
Tenant (or anyone acting by, through, under or at the direction of Tenant), then
Owner shall promptly and at its own cost, remediate such ACM in accordance with
applicable laws. All such remediation work shall be treated as a repair and be
performed in accordance with the provisions of Article 4 above (including,
without limitation insert No. 4B thereto).

(x)     Intentionally omitted.

(y)     Notwithstanding anything to the contrary contained in Article 3, Owner’s
consent shall not be required with respect to any work performed in the Demised
Premises the cost of which, by itself or together with any other work that
constitutes a single project does not exceed $30,000 and which consists of
purely decorative painting, wall-covering, carpeting and finish work, which does
not require the preparation and filing of plans to obtain a building permit and
which otherwise complies with the requirements established by Owner from time to
time for Building-standard materials and finishes; provided that, all such work
shall be performed in accordance with the other provisions of this lease,
including, but not limited to, Article 3.

(z)     All contractors and subcontractors at any tier performing any
construction, repair, refurbishment or restoration, including, without
limitation, tenant improvements, build-out, alterations, additions,
improvements, renovations, repairs, remodeling, painting and installations of
fixtures, mechanical, electrical, plumbing, data, security, telecommunication,
low voltage or elevator equipment or systems or other equipment, or with respect
to any other construction work in, on, or to the demised premises (including any
such work performed by any person who contracts to provide services to any
portion of the Building, such as cable, DSL, communications, telecommunications
or similar services) shall: (i) be bound by and signatory to a collective
bargaining agreement with a labor organization (x) whose jurisdiction covers the
type of work to be performed at the demised premises, and (y) who is an Approved
Building Trades Department Contractor or Subcontractor (as hereinafter defined)
and (ii) observe area standards for wages and other terms and conditions of
employment, including fringe benefits. For purposes hereof, an “Approved
Building Trades Department Contractor or Subcontractor” is a contractor or
subcontractor who is currently affiliated with the Building and Construction
Trades Department of the AFL-CIO (the “BCTD”) or, if no such BCTD-affiliated
contractor or subcontractor is available for a particular trade (e.g., carpentry
work), a contractor or subcontractor which is affiliated with a national trade
union which was formerly affiliated with the BCTD and which recognizes (and will
recognize and respect, for its work on the Building, the jurisdictional
limitations established by the local BCTD.

 

-20-



--------------------------------------------------------------------------------

(aa)     Notwithstanding anything to the contrary contained in Article 6, Tenant
shall not be required to make any alterations or improvements to comply with any
present and future laws, orders and regulations of all state, federal, municipal
and local governments, departments, commissions and boards and any direction of
any public officer pursuant to law, and all orders, rules and regulations of the
New York Board of Fire Underwriters, Insurance Services Office, or any similar
body which shall impose any violation, order or duty upon Owner or Tenant with
respect to the Demised Premises (each, a “Requirement”) the need for compliance
with which arises from Tenant’s permitted use of the Demised Premises if such
Requirement (a “General Applicability Law”) is applicable to substantially all
office tenants in the Building or to substantially all office tenants in
comparable buildings in New York City and the requirement for compliance with
such Requirement does not arise by reason of (i) the abatement of any nuisance
in, on or about the Demised Premises caused by Tenant, its agents, employees,
contractors, guests or anyone claiming by, through or under Tenant, (ii) the
particular manner of conduct of Tenant’s business or operation of its
installations, equipment or other property therein, including, without
limitation, the performance of any work by Tenant, (iii) any cause or condition
created by or at the instance of Tenant or (iv) the breach of any of Tenant’s
obligations hereunder, whether or not such compliance requires work which is
structural or non-structural, ordinary or extraordinary, foreseen or unforeseen,
and (b) be responsible for the cost of compliance with any Requirements in
respect of the Building outside the Demised Premises if the requirement for
compliance with such Requirement arises solely by reason of one of the
provisions set forth in the preceding subsections (i) through (iv) of subclause
(a) above. Tenant shall pay all the costs, expenses, fines, penalties and
damages which may be imposed upon Owner or any Superior Mortgagee or Superior
Lessor by reason of or arising out of Tenant’s failure to fully and promptly
comply with and observe the provisions of Article 6.

(bb)     Subject to the provisions of Article 9 and Article 41, and except to
the extent caused by the negligence or willful misconduct of Tenant or its
employees, agents or contractors, Owner shall indemnify, defend and hold Tenant,
its shareholders, directors, officers, partners, employees and agents harmless
from and against any and all claims arising from (i) any accident, injury or
damage caused to any person or the property of any person in or about the common
or public areas of the Building (specifically excluding the Demised Premises) to
the extent attributable to Owner’s negligence or willful misconduct or (ii) the
breach by Owner of its obligations under this lease, together with all costs,
expenses and liabilities incurred in or in connection with each such claim or
action or proceeding brought thereon, including, without limitation, reasonable
attorneys’ fees and expenses.

(cc)     Notwithstanding anything to the contrary contained in Article 9:

(i)     As soon as reasonably practicable, but in any event no later than ninety
(90) days following the date of any fire or other casualty rendering any portion
of the Demised Premises unusable, Owner shall notify Tenant of Owner’s good
faith best estimate of the date (the “Estimated Date”) by which the repair and
restoration necessary to render such portion of the Demised Premises no longer
unusable can be completed (“Owner’s Repair Notice”). Notwithstanding anything
herein to the contrary, if, by reason of a fire or other casualty, (1) fifty
percent (50%) or more of the Demised Premises are rendered wholly unusable or
(whether or not the Demised Premises are damaged in whole or in part) the
Building shall be so damaged that Owner shall decide to demolish it or to
rebuild it, and (2) the Estimated Date set forth in Owner’s Repair Notice with
respect to such fire or other casualty is after the date (the “Outside Repair
Date”) which is the six (6) month anniversary of the date of such fire or other
casualty (a fire or other casualty meeting the requirements of the preceding
subclauses (1) and (2) being a “Substantial Casualty”), then Tenant shall have
(with respect to any one casualty) a one-time right (except as set forth in
subclause (ii) below) to terminate this lease by written notice (the “Damage
Termination Notice”) given to Owner within thirty (30) days following Owner’s
giving of Owner’s Repair Notice. Such termination shall be effective as of the
date which is sixty (60) days after the Damage Termination Notice, and, upon
delivery of such notice and the expiration of such 90-day period, this lease and
the term hereof shall expire as fully and completely as if such date were the
date originally set forth for the termination of this lease. Tenant’s failure to
deliver the Damage Termination Notice in the time and manner required by this
subclause (i) shall be deemed an irrevocable waiver of Tenant’s right to
terminate this lease pursuant to this subclause (i). Notwithstanding the
foregoing, if at the time of such fire or other casualty the remaining term of
this lease is 1 year or less, then the 6-month period set forth above shall be
reduced to three (3) months.

 

-21-



--------------------------------------------------------------------------------

(ii)     In the event of any Substantial Casualty, if the repair or restoration
necessary to render the Demised Premises no longer unusable (provided that
Tenant does not use the Demised Premises for any purpose) is not substantially
completed by the Outside Repair Date, as such Outside Repair Date shall be
extended due to delays caused or occasioned by Owner’s inability to perform as
described in Article 27 hereof by reason of the occurrence of a so-called force
majeure event or by Tenant, its agents, employees, contractors, architects,
engineers or servants, then Tenant shall be entitled to terminate this lease by
a Damage Termination Notice given to Owner within thirty (30) days after the
Outside Repair Date (as so extended) and, upon the giving of such notice, this
lease and the term hereof shall expire as of the date which is thirty (30) days
after the giving of such notice (the “Damage Termination Date”); provided,
however, if Tenant delivers a Damage Termination Notice pursuant to this
subclause (ii) to Owner, then Owner shall have the right to suspend the
occurrence of the Damage Termination Date for a period of thirty (30) days after
the date of the Damage Termination Notice by delivering to Tenant, within ten
(10) Business Days after Owner’s receipt of such Damage Termination Notice, a
certificate of Owner’s contractor responsible for the repairs of such damage
certifying that it is such contractor’s good faith judgment that the repairs
shall be substantially completed within thirty (30) days after the date of the
Damage Termination Notice. If the repairs shall be substantially completed prior
to the expiration of such thirty (30) day period, the Damage Termination Notice
shall be null and void and of no force or effect, and this lease shall continue,
but if the repairs shall not be substantially completed within such thirty (30)
day period, then this lease shall terminate upon the expiration of such thirty
(30) day period.

(dd)     Notwithstanding anything to the contrary contained in Article 13,
except in the event of an emergency or where such entry is required by
applicable law, Owner’s right of entry shall be exercised following reasonable
advance notice to Tenant (which may be given orally) and Tenant shall be
afforded the opportunity to have a representative of Tenant present during such
access. Owner agrees that while exercising such right of entry or making such
repairs, replacements or improvements, Owner shall perform its work diligently
and shall use commercially reasonable efforts to avoid interfering with Tenant’s
business or disrupting the same (including, but not limited to, except in an
emergency, adhering to Tenant’s reasonable written requirements (provided to
Owner in advance) prior to entering any area in the Demised Premises designated
by Tenant as secure or sensitive), but in no event shall Owner be obligated to
perform work on an overtime or premium basis. Upon conclusion of the activities
for which access was needed, Owner shall remove its tools and materials and all
debris from the access areas and repair any damage to the Demised Premises
and/or Tenant’s property caused by the activities contemplated by such access.

(ee)     No additions to or modifications of the Rules and Regulations shall be
binding upon Tenant until Tenant has received a written copy thereof and further
provided that such additions or modifications shall not contradict anything
contained in this lease nor increase Tenant’s obligations or lessen its rights
hereunder beyond a de minimis extent. Owner shall not discriminate against
Tenant (vis-à-vis other office Tenants of the Building) in the enforcement of
any Rules and Regulations. In the event of any inconsistency between the terms
of this lease and any Rules and Regulations, the terms of this lease shall
govern.

(ff)     If either party commences an action, proceeding, demand, claim, action,
cause of action or suit against the other party arising out of or in connection
with this lease, then the prevailing party shall be reimbursed by the other
party for all reasonable costs and expenses, including reasonable attorneys’
fees and expenses, incurred by the prevailing party in such action, proceeding,
demand, claim, action, cause of action or suit, and in any appeal in connection
therewith.

(gg)     Owner and Tenant each warrants and represents to the other that (i) it
is duly incorporated or otherwise established or formed and validly existing
under the laws of its state of incorporation, establishment or formation, (ii)
it has and is duly qualified to do business in the State of New York, (iii) it
has full corporate, partnership, trust, association or other appropriate power
and authority to enter into this lease and to perform all its obligations
hereunder, (iv) each person (and all of the persons if more than one signs)
signing this lease on behalf of it is duly and validly authorized to do so and
(v) neither (1) the execution, delivery or performance of this lease nor (2) the
consummation of the transactions contemplated hereby will violate or conflict
with any provision of documents or instruments under which it is constituted or
to which it is a party.

 

-22-



--------------------------------------------------------------------------------

(hh)     This lease may be executed in counterparts, each of which shall be
deemed a part of an original and all of which together shall constitute one
(1) agreement. Signature pages may be detached from the counterparts and
attached to a single copy of this lease to form one (1) document. The parties
acknowledge and agree that notwithstanding any law or presumption to the
contrary, the exchange of copies of this lease and signature pages by electronic
or facsimile transmission shall constitute effective execution and delivery of
this lease for all purposes, and signatures of the parties hereto transmitted
electronically or via facsimile shall be deemed to be their original signature
for all purposes.

47.     NOTICES. All notices, consents, demands and other communications from
one party to the other that are given pursuant to the terms of this lease shall
be in writing and shall be delivered (including delivery by commercial delivery
services), or sent by the United States mail, certified or registered (return
receipt requested), postage prepaid, or sent via nationally recognized overnight
courier. Notices shall be deemed given (i) on the date of delivery, if delivered
via commercial delivery service (unless such date is a weekend or holiday, in
which event such notice shall be deemed given on the next succeeding Business
Day), (ii) three (3) Business Days following deposit in the United States mail,
if sent via certified or registered mail (return receipt requested and postage
prepaid) or (iii) on the Business Day next succeeding the date upon which such
notice is given to any nationally recognized overnight courier. All notices,
consents, demands and other communications shall be addressed as follows:

 

If to Owner:

  

400 Madison Holdings, LLC

  

c/o Macklowe Management

  

126 East 56th Street; 28th Floor

  

New York, New York 10022

  

Attn: General Counsel

With a copy to:

  

400 Madison Holdings, Inc.

  

c/o ASB Capital Management, LLC

  

7501 Wisconsin Avenue, Suite 1300 West

  

Bethesda, Maryland 20814

  

Attn: Brodie Ruland

  

        Vice President

If to Tenant:

  

REGENXBIO Inc.

  

9712 Medical Center Drive, Suite 100

  

Rockville, MD 20850

  

Attn: General Counsel

With copies

  

by email to:

  

Sberl@regenxbio.com

  

and

  

Vvasista@regenxbio.com

Address for Invoices to Tenant shall be:

REGENXBIO Inc.

9712 Medical Center Drive, Suite 100

Rockville, MD 20850

Attn: Chief Financial Officer

Notwithstanding the foregoing, communications from Owner, such as correspondence
and Rent bills for Fixed Rent and/or Additional Charges, which are sent in the
ordinary course of business need only be sent to Tenant and may be sent
exclusively by regular mail and Building-wide notices or notices to Tenant
regarding operating and/or repairs at the Building may be sent to the Demised
Premises. Notices given by Owner’s managing agent shall be deemed to constitute
a valid notice if addressed and sent in accordance with the provisions of this
Article 47.

 

-23-



--------------------------------------------------------------------------------

48.     HOLDOVER.

(a)     If Tenant shall hold over after the expiration or sooner termination of
the term of this lease, then Tenant shall pay on the first day of each month of
the holdover period as Fixed Rent, an amount equal to the greater of (i) the sum
of (1) the Applicable Percentage (as hereinafter defined) times one-twelfth of
the sum of the Fixed Rent and (2) the Additional Charges payable by Tenant
during the last year of the term of this lease and (ii) one hundred twenty-five
percent (125%) of the fair market rental value of the Demised Premises during
the holdover period. It is stipulated and agreed that Owner shall not be
required to perform any work, furnish any materials or make any repairs within
the Demised Premises during the holdover period (as determined by Owner). It is
further stipulated and agreed that if Owner shall, at any time after the
expiration or sooner termination of the term, proceed to remove Tenant from the
Demised Premises as a holdover, the Fixed Rent and Additional Charges for the
use and occupancy of the Demised Premises during any holdover period shall be
calculated in the same manner as set forth above. No holding over by Tenant
shall operate to extend the term of this lease. As used herein, “Applicable
Percentage” means (x) 150% for the first month of the holdover and (y) 200%
thereafter.

(b)     Anything to the contrary notwithstanding, the acceptance of any rent
paid by Tenant pursuant to Section 48(a) above shall not preclude Owner from
commencing and prosecuting a holdover or summary eviction proceeding, and the
preceding sentence shall be deemed to be an “agreement expressly providing
otherwise” within the meaning of Section 232-c of the Real Property Law of the
State of New York.

(c)     If Tenant shall hold-over or remain in possession of any portion of the
Demised Premises beyond the date that is thirty (30) days after the Expiration
Date, Tenant shall be subject not only to summary proceeding and all damages
related thereto, but also to any damages arising out of any lost opportunities
(and/or new leases) by Owner to re-let the Demised Premises (or any part
thereof). All damages to Owner by reason of such holding over by Tenant may be
the subject of a separate action and need not be asserted by Owner in any
summary proceedings against Tenant.

49.     SECURITY DEPOSIT. Supplementing the provisions of Article 34 hereof:

(a)     On the date hereof, Tenant shall be obligated to deliver to Owner
security in the amount of Two Hundred Twenty-Four Thousand Six Hundred
Fifty-Three and 14/100 Dollars ($224,653.14) (the “Security Deposit”) in the
form of an unconditional irrevocable standby letter of credit (an “L/C”) in the
original principal amount of the Security Deposit.

(b)     Tenant shall deliver to Owner the L/C in the amount of the Security
Deposit in the form of Exhibit D attached hereto or otherwise in form and
substance reasonably satisfactory to Owner, and naming Owner as beneficiary, as
security for the faithful performance and observance by Tenant of its
obligations under this lease. The L/C and any renewal L/C shall be drawn on a
bank or trust company located in New York City which is a member of the New York
Clearing House Association, or otherwise reasonably satisfactory to Owner. If
Tenant defaults in the full and prompt payment and performance of any of
Tenant’s covenants or obligations under this lease beyond any applicable notice
and cure period, including, without limitation, a default in the payment of
Fixed Rent or Additional Charges, or a failure to timely provide a renewal L/C
to Owner as provided below, Owner may present the L/C for payment and use, apply
or retain the whole or any part of the proceeds thereof, to the extent required
for the payment of any Fixed Rent, Additional Charges or any other sums owing or
which may become due and owing under this lease. If Owner shall so apply, use or
retain all or any part of the Security Deposit, Tenant shall upon demand by
Owner, immediately deposit with Owner a sum of cash or an endorsement to the L/C
in form and substance reasonably satisfactory to Owner equal to the amount used,
applied or retained, as security as aforesaid, failing which Owner shall have
the same rights and remedies as under this lease for non-payment of Fixed Rent.
In the event that Tenant shall fully and faithfully comply with the terms,
covenants and conditions of this lease, the L/C, or so much of the proceeds
thereof as shall remain after any application pursuant to the terms of this
lease, shall be returned to Tenant promptly after the expiration or sooner
termination of the term hereof and delivery of possession of the entire Demised
Premises to Owner in the manner required by the terms of this lease, together
with any documentation reasonably required by the issuer of the L/C to permit
its cancellation. The L/C shall provide that it is automatically transferable
without the issuer’s consent by utilizing the issuer’s customary transfer form,
at no charge and without liability to Owner and without changing the form or
substance of the L/C (or, if there is such a charge to transfer the L/C, Tenant
shall pay such charge within five (5) Business Days after demand by Owner,
failing which Owner may present the L/C for payment). Tenant agrees to cause the
issuer to renew said L/C, in the same

 

-24-



--------------------------------------------------------------------------------

form (or such other form as may be satisfactory to Owner in its sole discretion)
from time to time during the term of this lease, at least thirty (30) days prior
to the expiration of said L/C or any renewal thereof so that an L/C issued by
the issuer to Owner shall be in force and effect through the term of this lease.
In the event of any sale, transfer or leasing of Owner’s interest in the
Building, Owner shall have the right to transfer either the L/C or any sums
collected thereunder, together with any other unapplied sums held by Owner as
security and the interest thereon, if any, to which Tenant is entitled, to the
vendee, transferee or lessee, and after such transfer and upon giving notice to
Tenant of such fact and the name and address of the transferee, Owner shall
thereupon be released by Tenant from all liability for the return or payment
thereof, and Tenant shall look solely to the new owner for the return of payment
of same. Owner hereby approves Silicon Valley Bank as an issuer of the L/C.

(c)     The Security Deposit constitutes security for any and all present and
future obligations and liabilities of Tenant under this lease. Tenant hereby
expressly agrees that Owner is not required to apply the Security Deposit
against the obligations of Tenant in any particular order. Owner, in its sole
discretion, may apply the Security Deposit against any obligation under this
lease in any order it may elect including, without limitation, any Fixed Rent
and Additional Charges that accrue after Tenant vacates the Premises and/or any
re-letting charges incurred by Owner as a result of Tenant vacating the Premises
prior to the expiration of this tease.

50.     OWNER’S INITIAL WORK.

(a)     Owner or its designated contractor(s), in accordance with the provisions
of this Article 50, shall perform the work (“Owner’s Initial Work”) set forth on
Exhibit E attached hereto and made a part hereof. Tenant may not make changes to
Owner’s Initial Work during Owner’s performance thereof. Owner’s Initial Work
shall be performed by Owner only once, it being understood that Owner’s
obligation to perform Owner’s Initial Work is a single, non-recurring
obligation.

(b)     (i)    For purposes of this lease, the term “Substantial Completion
Date” shall mean the date on which Owner’s Initial Work is substantially
completed or would have been substantially completed but for any Tenant’s Delay
(as hereinafter defined), it being understood that substantial completion shall
occur notwithstanding the fact that minor details, balancing or adjustments may
not then have been completed, provided that such uncompleted work shall not
materially interfere with Tenant’s use of the Demised Premises. The taking of
possession of the Demised Premises by Tenant shall be deemed a delivery of the
Demised Premises by Owner, substantial completion of Owner’s Initial Work and an
acceptance by Tenant of the Demised Premises, subject to the correction of
latent defects and the completion of any minor punchlist work with respect to
Owner’s Initial Work. Owner shall proceed diligently to (i) complete any such
punch-list work and (ii) correct any latent defects following notice thereof to
Owner.

(ii)     Tenant hereby acknowledges that the Commencement Date hereunder is
indeterminate and shall occur only as provided in Article 37 hereof and Tenant,
therefore, waives any right to rescind this lease under any applicable law,
including, without limitation, Section 223(a) of the Real Property law of the
State of New York. Tenant further waives any damages which may result from any
delay in the substantial completion of Owner’s Initial Work (or any portion
thereof) or the delivery of possession of the Demised Premises on or by any
particular date or dates.

(c)     The term “Tenant’s Delay” shall mean any delay that Owner may encounter
in commencing or performing Owner’s Initial Work (or any portion thereof) or
Owner’s other obligations pursuant to this Article 50 by reason of any act,
neglect, failure or omission by Tenant, its agents, servants, employees,
contractors or subcontractors, or in the performance of Tenant’s obligations
under this Article 50 including, without limitation, Tenant’s failure to
promptly provide information necessary for Owner to substantially complete
Owner’s Initial Work.

 

-25-



--------------------------------------------------------------------------------

(d)     Except for Owner’s Initial Work, Owner shall have no obligation to pay
any money or perform any other work in, or make any alteration, or improvements
to, the Demised Premises or the Building to ready the Demised Premises or the
Building for Tenant’s initial occupancy.

 

-26-



--------------------------------------------------------------------------------

SCHEDULE A

Fixed Rent

 

Period   

Annual

Fixed Rent*

From and including the Commencement Date to, but not including, the first day of
the month in which the first anniversary of the Commencement Date occurs (such
first day of the month, the “First Rent Adjustment Date”)

  

Two Hundred Ninety-Nine Thousand Five Hundred Thirty-Seven and 50/100 Dollars
($299,537.50), payable in equal monthly installments of $24,961.46

From and including the First Rent Adjustment Date to, but not including, the
first anniversary of the First Rent Adjustment Date

  

Three Hundred Eight Thousand One Hundred Seventeen and 80/100 Dollars
($308,117.80) payable in equal monthly installments of $25,676.48

From and including the first anniversary of the First Rent Adjustment Date to,
but not including, the second anniversary of the First Rent Adjustment Date

  

Three Hundred Sixteen Thousand Nine Hundred Fifty-Five and 51/100 Dollars
($316,955.51) payable in equal monthly installments of $26,412.96

From and including the second anniversary of the First Rent Adjustment Date to,
but not including, the third anniversary of the First Rent Adjustment Date

  

Three Hundred Twenty-Six Thousand Fifty-Eight and 35/100 Dollars ($326,058.35)
payable in equal monthly installments of $27,171.53

From and including the third anniversary of the First Rent Adjustment Date to
and including the Expiration Date

  

Three Hundred Thirty-Five Thousand Four Hundred Thirty-Four and 27/100 Dollars
($335,434.27) payable in equal monthly installments of $27,952.86

 



*         The Annual Fixed Rent set forth above includes the Base Electric
Charge.

 

-27-



--------------------------------------------------------------------------------

EXHIBIT A

Floor Plan

[See attached]

This floor plan is annexed to and made a part of this lease solely to indicate
the Demised Premises and its location on the 8th floor of the Building by
shading. All areas, conditions, dimensions and locations are approximate.

Note: Any furniture and equipment shown on the attached floor plan is for
reference only and is not to be provided by Owner. All furniture and equipment
is to be provided by Tenant at its expense.

 

-28-



--------------------------------------------------------------------------------

LOGO [g681758dsp38.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

400 Madison Avenue

TENANT CLEANING LEASE EXHIBIT

Page 1 of 2

OFFICES AND OTHER TENANT AREAS

Cleaning and additional cleaning operations shall be scheduled so that an
absolute minimum number of lights are to be left on all times. Upon completion
of the cleaning, all lights must be turned off. All doors shall be closed and
locked if applicable.

Nightly

 

Ø

Litter shall be removed from all floor surfaces. All carpeting and rugs are to
be vacuum-cleaned using an approved rotary-type vacuum cleaner one (1) time per
week.

 

Ø

Dust all furniture nightly.

 

Ø

Remove regular office trash from office areas and bring to the central
collection point.

 

Ø

Damp-wipe all telephones as necessary with approved cleaner/disinfectant.

 

Ø

Keep slop sink clean and polished. Janitorial rooms are to be kept in a neat and
orderly condition at all times.

 

Ø

Clean all water fountains and coolers, Remove all fingerprints from all painted
surfaces near light switches and entrance doors.

Weekly

 

Ø

Dust all baseboards, accessible convector covers/sills and chair rails.

Monthly

 

Ø

All stone, ceramic tiles, marble, terrazzo and other un-waxed flooring to be
swept, dusted and washed once a month.

 

Ø

All linoleum, vinyl, rubber VCT tile and other similar types of flooring to be
swept monthly using approved dust-down preparation.

Quarterly

 

Ø

Dust all picture frames, charts and similar hangings that are not reached in
nightly cleaning.

 

Ø

Dust all air conditioning louvers, grilles, etc. not reached in nightly
cleaning.

 

-29-



--------------------------------------------------------------------------------

BASE BUILDING LAVATORIES

Nightly

 

Ø

Scour, wash, and disinfect all toilet seats (both sides) basins, bowls, and
urinals throughout.

 

Ø

Sweep and wash all lavatory floors using proper cleaner/disinfectants.

 

Ø

Wash all mirrors, powder shelves, bright work, and enameled surfaces in all
lavatories.

 

Ø

Hand dust all clean, washing where necessary, all partitions, dispensers, and
receptacles in all lavatories and rest rooms.

 

Ø

Empty waste, wipe clean and polish all receptacles and remove paper to
designated areas.

 

Ø

Fill soap dispenser systems.

 

Ø

Supply and service all disposable paper product dispensers.

 

Ø

Empty and clean sanitary disposal receptacles.

 

Ø

Clean and wash all receptacles and dispensers with a cleaning/disinfectant
solution.

 

Ø

Remove fingerprint marks from painted surfaces.

Weekly

 

  Ø

Clean and wash all partitions with disinfectant once a week, more frequently if
necessary.

Monthly

 

Ø

Machine scrub floors once a month.

 

Ø

Hand-dust, clean, and wash all tile walls.

 

Ø

High dusting, which will include lights, walls, and grilles.

WINDOW CLEANING

 

Ø

Wash the interior and exterior of all building windows four times per year.

 

  -

Does not include glass office fronts or glass doors.

 

-30-



--------------------------------------------------------------------------------

EXHIBIT C

Service Charge Rates

Macklowe Management LLC

2016 Service Charge Rates

400 Madison Avenue

EFFECTIVE 1/1/2016

 

    

Each Bin

             

$85.00

     PLUS TAX  

Garbage Removal

Rubbish (paper, books & Office refuse)

Other (furniture, computers, office equipment & misc. debris)

  

* Please contact Property Management office for pricing

 

   

2nd Floor Conference Rooms

Conference Room “A” (Videoconferencing/Data Sharing)

2nd Floor Tenant Event (Lounge & Conference Room)

  

Per Hour

$200.00

$500.00

    
PLUS TAX
PLUS TAX  
     

Freight Elevator Service

After hours weekdays (after 5:00pm or before 8:00am) Weekends (4 hour minimum)

  

Per Hour

$109.00

$109.00

     4 HOUR MIN.      

Overtime Air Conditioning

Per A/C Zone (2 hour minimum)

  

Per Hour

$100.00

        

Security Access

New or Replacement Suite Door/Men’s or Ladies’ Room Keys (10-Key Min.)

New or Replacement Key Fobs

  

Each

$7.00

$38.00

     10 KEY MIN.       Other Labor   Straight Time Per Hour    Overtime Per Hour
 

Superintendent

Handymen

Porter

Fire Safety Director

Security Guard

 

$74.00

$71.00

$64.00

$74.00

$52.00

  

$110.00

$107.00

$96.00

$111.00

$78.00

    






 



PLUS TAX


PLUS TAX

PLUS TAX

 

PLUS TAX

 


 

 

 

 

   

Previous Rate Change: 1/1/2016

 

                 

 

-31-



--------------------------------------------------------------------------------

EXHIBIT D

Form of Letter of Credit

 

[BankName]

   [Bank Name] [Bank Address]   

 

            ISSUE DATE: [         ]

               L/C NO.: [             ] Cable Address:
[                             ]

                             Advising Bank

***************DIRECT*******************

               APPLICANT: [         ]

Beneficiary

400 MADISON HOLDINGS, LLC    AMOUNT: USD[         ] c/o ASB CAPITAL MANAGEMENT,
LLC    7501 WISCONSIN AVENUE, SUITE 1300W    [AMOUNT IN WORDS] BETHESDA, MD
20814    (UNITED STATES DOLLARS)

GENTLEMEN:

WE HEREBY ESTABLISH THIS IRREVOCABLE STANDBY LETTER OF CREDIT NO. [            ]
IN YOUR FAVOR

FOR AN AGGREGATE AMOUNT NOT TO EXCEED THE AMOUNT INDICATED ABOVE, EXPIRING AT
OUR COUNTERS IN NEW YORK WITH OUR CLOSE OF BUSINESS ON
[                                ].

THIS LETTER OF CREDIT IS AVAILABLE WITH [BANK NAME], NEW YORK AGAINST
PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [BANK NAME], NEW YORK WHEN
ACCOMPANIED BY THE DOCUMENTS INDICATED HEREIN.

BENEFICIARY’S DATED STATEMENT PURPORTEDLY SIGNED BY ONE OF ITS OFFICIALS
READING: “THE AMOUNT OF THIS DRAWING USD.................. UNDER [BANK NAME]
LETTER OF CREDIT NUMBER [                ] REPRESENTS FUNDS DUE US AS
[(APPLICANT)] HAS FAILED TO MEET ITS OBLIGATIONS UNDER A LEASE AGREEMENT BETWEEN
[(APPLICANT)], AS TENANT, AND [(BENEFICIARY)] AS LANDLORD.”

ALL CORRESPONDENCE AND ANY DRAWINGS PRESENTED ARE TO BE DIRECTED TO OUR OFFICE
AT [BANK ADDRESS, DEPARTMENT AND TELEPHONE #’(s)].

IT IS A CONDITION OF THIS IRREVOCABLE LETTER OF CREDIT THAT IT SHALL BE
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR AN ADDITIONAL PERIOD OF ONE YEAR
FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE, UNLESS AT LEAST 30 DAYS PRIOR
TO SUCH DATE WE SEND YOU NOTICE IN WRITING BY REGISTERED MAIL OR HAND DELIVERY
AT THE ABOVE ADDRESS, THAT WE ELECT NOT TO RENEW THIS LETTER OF CREDIT FOR SUCH
ADDITIONAL PERIOD. HOWEVER, IN NO EVENT SHALL THIS LETTER OF CREDIT BE EXTENDED
BEYOND THE FINAL EXPIRY DATE OF [                                .] ANY SUCH
NOTICE SHALL BE EFFECTIVE WHEN SENT BY US AND UPON SUCH NOTICE TO YOU, YOU MAY
DRAW DRAFTS ON US AT SIGHT FOR AN AMOUNT NOT TO EXCEED THE BALANCE REMAINING IN
THIS LETTER OF CREDIT WITHIN THE THEN APPLICABLE EXPIRY DATE, ACCOMPANIED BY
YOUR DATED STATEMENT PURPORTEDLY SIGNED BY ONE OF YOUR OFFICIALS READING: “THE
AMOUNT OF THIS DRAWING USD......... UNDER [BANK NAME] LETTER OF CREDIT NUMBER
[                            ] REPRESENTS FUNDS DUE US AS WE HAVE RECEIVED
NOTICE FROM [BANK NAME] OF THEIR DECISION NOT TO EXTEND LETTER OF CREDIT NUMBER
[                                ] FOR AN ADDITIONAL YEAR.”

 

 

 

Authorized Signature

.....CONTINUED....

 

-32-



--------------------------------------------------------------------------------

                                 [Bank Name]

  

[Bank Name]

[Bank Address]

  

 

ISSUEDATE: [                ]

  

L/C  NO.: [                ]

Cable Address: [                 ]

  

Advising Bank

***************DIRECT*******************

  

APPLICANT:[                 ]

 

Beneficiary

400 MADISON HOLDINGS, LLC

  

AMOUNT: USD[                 ]

c/o ASB CAPITAL MANAGEMENT, LLC

7501 WISCONSIN AVENUE. SUITE 1300W

  

AMOUNT IN WORDS]

BETHESDA, MD 20814

  

(UNITED STATES DOLLARS)

THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY (BUT NOT IN PART) AND
[BANK NAME) ONLY IS AUTHORIZED TO ACT AS THE TRANSFERRING BANK.

WE SHALL NOT RECOGNIZE ANY TRANSFER OF THIS LETTER OF CREDIT UNTIL THIS ORIGINAL
LETTER OF CREDIT TOGETHER WITH ANY AMENDMENTS AND A SIGNED AND COMPLETED
TRANSFER FORM SATISFACTORY TO US IS RECEIVED BY US. TRANSFER FEES ARE FOR THE
ACCOUNT OF THE APPLICANT.

TRANSFER FORMS ATTACHED.

THE CORRECTNESS OF THE SIGNATURE AND TITLE OF THE PERSON SIGNING THE TRANSFER
FORMS MUST BE VERIFIED BY YOUR BANK.

IN CASE OF ANY TRANSFER UNDER THIS LETTER OF CREDIT, THE DRAFT AND ANY REQUIRED
STATEMENT MUST BE EXECUTED BY THE TRANSFEREE.

THIS LETTER OF CREDIT MAY NOT BE TRANSFERRED TO ANY PERSON WITH WHICH U.S.
PERSONS ARE PROHIBITED FROM DOING BUSINESS UNDER U.S. FOREIGN ASSETS CONTROL
REGULATIONS OR OTHER APPLICABLE U.S. LAWS AND REGULATIONS.

PARTIAL DRAWINGS ARE ALLOWED.

WE HEREBY AGREE WITH YOU THAT DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS LETTER OF CREDIT SHALL BE DULY HONORED UPON PRESENTATION TO US.

WE HEREBY ISSUE THIS STANDBY CREDIT IN YOUR FAVOR. IT IS SUBJECT TO THE UNIFORM
CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (2007 REVISION INTERNATIONAL
CHAMBER OF COMMERCE, PARIS, FRANCE PUBLICATION NO. 600) AND ENGAGES US IN
ACCORDANCE WITH THE TERMS THEREOF. THE NUMBER AND THE DATE OF OUR CREDIT AND THE
NAME OF OUR BANK MUST BE QUOTED ON ALL DRAFTS REQUIRED.

 

 

 

Authorized Signature

 

-33-



--------------------------------------------------------------------------------

  

New York, New York                

[BANK NAME]

  

[BANK ADDRESS]

  

ATTENTION: STANDBY LETTER OF CREDIT DEPARTMENT

 

RE:

 

LETTER OF CREDIT NO. [                            ]

 

ISSUED BY: [BANK NAME], NEW YORK

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

[NAME OF TRANSFEREE]

[ADDRESS]

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT IN ITS ENTIRETY.

BY THIS TRANSFER. ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE AND THE TRANSFEREE SHALL HAVE THE SOLE
RIGHTS AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ADVICE OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE HEREOF, AND FORWARD IT DIRECT TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

YOURS VERY TRULY,

 

                                                   

SIGNATURE OF BENEFICIARY

SIGNATURE GUARANTEED AND IS IN CONFORMITY TO THAT ON FILE WITH US AS TO SIGNER’S
AUTHORIZATION FOR THE EXECUTION OF THESE INSTRUMENTS.

 

BANK:

 

 

 

BY:

 

 

TITLE:

 

THIS FORM MUST BE EXECUTED IN DUPLICATE.

 

-34-



--------------------------------------------------------------------------------

EXHIBIT E

Owner’s Initial Work

Pursuant to Article 50 of this lease, Owner agrees, at its sole cost and
expense, to perform in the Demised Premises the work substantially as shown on
the plan attached hereto as Exhibit E-1 and made a part hereof (the “Owner’s
Initial Work Plan”), all of which shall be of material, design, capacity, finish
and color adopted by Owner for the Building, unless otherwise indicated,
including, without limitation, the following:

 

  1.

Combine the corner office and the office immediately to its west to create a
single office, substantially as shown on the Owner’s Initial Work Plan.

 

  2.

Combine the two (2) southerly-most offices on the eastern side of the Demised
Premises (i.e., overlooking Madison Avenue) to create a single larger room,
substantially as shown on the Owner’s Initial Work Plan.

 

  3.

Provide a new Building-standard pantry, substantially as shown on the Owner’s
Initial Work Plan.

 

  4.

Paint the Demised Premises using Building-standard paint (Tenant to choose a
color paint from a book of Building-standard colors maintained in the Building’s
management office, subject to Owner’s consent, which shall not be unreasonably
withheld).

 

  5.

Install Building-standard carpeting in the carpeted areas of the Demised
Premises (Tenant to choose a color carpeting from a book of Building-standard
carpeting maintained in the Building’s management office, subject to Owner’s
consent, which shall not be unreasonably withheld).

Note:

Tenant shall respond within three (3) business days to each request made by
Owner for additional information necessary for Owner to complete the Owner’s
Initial Work. Each day beyond the expiration of such 3-business-day period that
Tenant shall fail to provide the necessary information requested by Owner shall
constitute a day of Tenant’s Delay. In addition, if Tenant shall fail to provide
such necessary information beyond the date which is seven (7) business days
after Owner’s request, then Owner may upon notice to Tenant, complete the work
for which such information was necessary, in the manner determined by Owner,
provided that Owner shall do so in a manner consistent with the Owner’s Initial
Work Plan and good construction practice.

 

-35-



--------------------------------------------------------------------------------

Exhibit E-1

Owner’s Initial Work Plan

[See attached]

This floor plan is annexed to and made a part of this lease solely to indicate
the Owner’s Initial Work to be performed within the Demised Premises. All areas,
conditions, dimensions and locations are approximate.

Note: Furniture and equipment shown on Owner’s Initial Work Plan is for
reference only and is not part of Owner’s Initial Work, nor is any to be
provided by Owner. All furniture and equipment is to be provided by Tenant at
its expense, subject to payment of the Terrace Allowance as provided in this
lease.

 

-36-



--------------------------------------------------------------------------------

LOGO [g681758dsp047.jpg]



--------------------------------------------------------------------------------

Exhibit F

HVAC Specifications

[See attached]

 

-37-



--------------------------------------------------------------------------------

400 MADISON HVAC SPECIFICATIONS

HEATING, VENTILATION AND AIR CONDITIONING SYSTEMS

 

1.

HVAC Design Criteria:

 

Temperature and Humidity Design Conditions

 

 

Summer:

    

Outdoor

Indoor

    

89°F dry bulb. 73°F wet bulb

78°F dry bulb

  

        

 

Winter:

    

Outdoor

Indoor

    

15°F dry bulb

70°F dry bulb (no humidity control)

  

Cooling Load Conditions

 

        

 

People:

  

One person per 100 usable sq. ft.

 

Outside Air Quality:

  

0.13 cfm per usable sq. ft. (New York City Ventilation Code)